


Exhibit 10.1

 

[g18992ki01i001.jpg]

 

 

SHORT FORM LEASE

 

 

Between

 

SENTRY PARK WEST L.L.C.,

 

as Landlord,

 

 

and

 

INOVIO BIOMEDICAL CORPORATION,

 

as Tenant

 

 

Building:

1787 Sentry Park West

Blue Bell, PA

 

--------------------------------------------------------------------------------


 

THIS LEASE is made on the            day of                   , 2009 between
SENTRY PARK WEST L.L.C., a Pennsylvania limited liability company, whose address
is c/o Mack-Cali Realty Corporation, 343 Thornall Street, Edison, New Jersey
08837-2206 (who is referred to in this Lease as “Landlord”) and INOVIO
BIOMEDICAL CORPORATION, a Delaware corporation, whose address is 11494 Sorrento
Valley Road, San Diego, CA 92121 (who is referred to in this Lease as
“Tenant”).    This Lease consists of the following Basic Lease Provisions and
Definitions and the attached General Conditions and Exhibits.  The Basic Lease
Provisions and Definitions are referred to in this Lease as the “Basic Lease
Provisions.”

 

BASIC LEASE PROVISIONS

 

1.             BASE PERIOD COSTS means the following:

 

a)     Base Operating Costs: Operating Costs incurred during the Calendar Year.

 

b)    Base Real Estate Taxes: Real Estate Taxes incurred during the Calendar
Year.

 

c)     Base Insurance Costs:  Insurance Costs incurred during the Calendar Year.

 

2.             BUILDING means 1787 Sentry Park West L.L.C.

 

3.             CALENDAR YEAR means the calendar year 2010.

 

4.             COMMENCEMENT DATE means May 1, 2010, subject to Article 20 of
this Lease.

 

5.             DEMISED PREMISES OR PREMISES mean and are agreed and deemed to be
6,442 gross rentable square feet on the fourth (4th) floor as shown on Exhibit A
to this Lease, which includes an allocable share of the Common Facilities.

 

6.             EXPIRATION DATE means 11:59 p.m. on the last day of the month in
which the day prior to the seventh (7th) year anniversary of the Commencement
Date occurs.

 

7.             FIXED BASIC RENT means the following:

 

Months

 

Annual Rate

 

Monthly Installments

 

Annual Per Sq. Ft. Rate

 

1-12

 

$

122,398.00

 

$

10,199.83

 

$

19.00

 

13-24

 

$

125,619.00

 

$

10,468.25

 

$

19.50

 

25-36

 

$

128,840.00

 

$

10,736.67

 

$

20.00

 

37-48

 

$

132,061.00

 

$

11,005.08

 

$

20.50

 

49-60

 

$

135,282.00

 

$

11,273.50

 

$

21.00

 

61-72

 

$

138,503.00

 

$

11,541.92

 

$

21.50

 

 

Provided that the Lease is in full force and effect and Tenant is not in default
hereunder, Tenant shall have no obligation to pay the Monthly Installments of
Fixed Basic Rent for the 2nd, 6th, 10th, 14th and 18th full calendar months of
the Term.

 

8.             HVAC AFTER HOURS CHARGE is $20.00 per hour per unit for heat and
air conditioning, subject to Section 17 (b) of the Lease. The HVAC After Hours
Charge is subject to increase from time to time to reflect the increase in the
cost of providing such after hours HVAC service.

 

9.             NOTICE ADDRESSES shall mean the following:

 

If to Tenant: at the Building

 

If to Landlord by personal or overnight delivery:

 

c/o Mack-Cali Realty Corporation

343 Thornall Street

Edison, New Jersey 08837-2206

Attention: Executive Vice President and General Counsel

 

If to Landlord by mail:

 

c/o Mack-Cali Realty Corporation

P.O. Box 7817

Edison, New Jersey 08818-7817

Attention: Executive Vice President and General Counsel

 

1

--------------------------------------------------------------------------------


 

10.           PARKING SPACES means a total of twenty-six (26) unassigned parking
spaces.

 

11.           SECURITY DEPOSIT means TWENTY THOUSAND THREE HUNDRED NINETY-NINE
AND 66/100 DOLLARS ($20,399.66) in the form of cash.

 

12.           TENANT’S BROKER means Skyline Commercial Real Estate.

 

13.           TENANT’S PERCENTAGE means and is agreed and deemed to be 6.78%.

 

DEFINITIONS

 

1.             ADDITIONAL RENT means all money, other than the Fixed Basic Rent,
payable by Tenant to Landlord under the Lease, including, but not limited to,
the monies payable by Tenant to Landlord pursuant to Exhibits G and H of this
Lease.

 

2.             BUILDING HOLIDAYS means the holidays shown on Exhibit E and all
days observed as holidays by the United States, State, or labor unions
representing individuals servicing the Building in behalf of Landlord; if there
be no such labor unions, such definition shall include holidays designated by
Landlord for the benefit of such individuals.

 

3.             BUILDING HOURS means Monday through Friday, 8:00 a.m. to
6:00 p.m., but excluding Building Holidays. Notwithstanding the foregoing,
Tenant shall have access to the Building 24/7/365 via the Building’s after-hour
access system, except in the case of an emergency.

 

4.             COMMON FACILITIES means and includes the lobby; elevator(s); fire
stairs; public hallways; public lavatories; all other general Building
components, facilities and fixtures that service or are available to more than
one tenant; air conditioning mechanical rooms; fan rooms; janitors’ closets;
electrical and telephone closets serving more than one tenant; elevator shafts
and machine rooms; flues; stacks;  pipe shafts and vertical ducts with their
enclosing walls; and structural components of the Building.

 

Whenever the word “includes” or “including” is used in this Lease, it means
“includes but is not limited to” and “including but not limited to,”
respectively.

 

5.             EXHIBITS are the following:

 

Exhibit A

 

Location of Premises

Exhibit B

 

Rules and Regulations

Exhibit C

 

Workletter Agreement

Exhibit D

 

Cleaning Services

Exhibit E

 

Building Holidays

Exhibit F

 

Commencement Date Agreement

Exhibit G

 

Tax and Operating Cost Rider

Exhibit H

 

Electricity Rider

 

The Exhibits are attached at the back of this Lease and are a part of this
Lease.

 

6.             LEGAL REQUIREMENTS means all present and future laws and
ordinances of federal, state, municipal and county governments, and rules,
regulations, orders and directives of departments, subdivisions, bureaus,
agencies or offices of such governments, or any other governmental, public or
quasi-public authorities having jurisdiction over the Building, and the
directions of any public officer pursuant to law.

 

2

--------------------------------------------------------------------------------


 

7.             PRIME means the so-called annual prime rate of interest
established and quoted by The Wall Street Journal (or its successor), from time
to time, but in no event greater than the highest lawful rate from time to time
in effect.

 

8.             PERMITTED USE means general office use consistent with a first
class office building and for no other purpose.

 

9.             REAL PROPERTY means the Building, the land upon which the
Building stands, together with adjoining parking areas, sidewalks, driveways,
landscaping and land.

 

10.           STATE means the Commonwealth of Pennsylvania.

 

11.           TERM means the period of time beginning on the Commencement Date
and ending on the Expiration Date.

 

¾  End of Basic Lease Provisions and Definitions ¾

 

3

--------------------------------------------------------------------------------


 

1.

LEASE:

1

 

 

 

2.

FIXED BASIC RENT:

1

 

 

 

3.

USE AND OCCUPANCY:

1

 

 

 

4.

CARE AND REPAIR OF PREMISES:

1

 

 

 

5.

ALTERATIONS, ADDITIONS OR IMPROVEMENTS:

1

 

 

 

6.

ASSIGNMENT AND SUBLEASE:

2

 

 

 

7.

COMPLIANCE WITH RULES AND REGULATIONS:

3

 

 

 

8.

DAMAGES TO BUILDING:

3

 

 

 

9.

EMINENT DOMAIN:

3

 

 

 

10.

LANDLORD’S REMEDIES ON DEFAULT:

3

 

 

 

11.

DEFICIENCY:

4

 

 

 

12.

SUBORDINATION:

4

 

 

 

13.

SECURITY DEPOSIT:

4

 

 

 

14.

RIGHT TO CURE TENANT’S BREACH:

4

 

 

 

15.

LIENS:

4

 

 

 

16.

RIGHT TO INSPECT AND REPAIR:

4

 

 

 

17.

SERVICES TO BE PROVIDED BY LANDLORD:

5

 

 

 

18.

TENANT’S ESTOPPEL:

5

 

 

 

19.

HOLDOVER TENANCY:

5

 

 

 

20.

LANDLORD’S WORK; COMMENCEMENT:

5

 

 

 

21.

OVERDUE RENT CHARGE/INTEREST:

6

 

 

 

22.

INSURANCE:

6

 

 

 

23.

INDEMNITY:

7

 

 

 

24.

BROKER:

7

 

 

 

25.

PERSONAL LIABILITY:

7

 

 

 

26.

NOTICES:

7

 

 

 

27.

AUTHORITY:

7

 

 

 

28.

PARKING SPACES

7

 

 

 

29.

RELOCATION:

7

 

 

 

30.

MISCELLANEOUS:

7

 

--------------------------------------------------------------------------------

 

General Conditions

 

1.                                      LEASE:

 

Landlord has leased the Premises to Tenant for the Term.

 

2.                                      FIXED BASIC RENT:

 

Tenant will pay Landlord the Fixed Basic Rent. The Fixed Basic Rent payable for
the entire Term will be the aggregate of the Annual Rate set forth in the Basic
Lease Provisions and will be payable, in advance, on the first day of each
calendar month during the Term at the Monthly Installments set forth in the
Basic Lease Provisions, except that a proportionately lesser amount will be paid
for the first month of the Term if the Term commences on a day other than the
first day of the month.  Tenant will pay the first (1st) full monthly
installment of Fixed Basic Rent upon Tenant’s execution and delivery of this
Lease.  Tenant will pay Fixed Basic Rent, and any Additional Rent, to Landlord
at Landlord’s address set forth in the first paragraph of this Lease, or at such
other place as Landlord may designate in writing, without demand and without
counterclaim, deduction or set off.

 

3.                                      USE AND OCCUPANCY:

 

Tenant will use the Premises solely for the Permitted Use.

 

Neither Tenant, nor anyone acting by or through Tenant, will generate, handle,
dispose, store or discharge any hazardous substances or wastes as defined by
Legal Requirements in, on or around the Premises, the Building or the Real
Property in violation of any Legal Requirements (such actions collectively
referred to as “Prohibited Actions”).  Tenant will defend, indemnify and hold
Landlord harmless against any and all loss, cost, damage, liability or expense
(including attorneys’ fees and disbursements) which Landlord may sustain as a
result of any Prohibited Actions.

 

4.                                      CARE AND REPAIR OF PREMISES:

 

Tenant will not commit any act that damages the Premises or Building and will
take good care of the Premises, and will comply with all Legal Requirements
affecting the Premises or the Tenant’s use and/or occupancy of the Premises. 
Landlord will, at Tenant’s expense, make all necessary repairs to the Premises. 
Landlord will make all necessary repairs to the Common Facilities.  The cost of
repairs to the Common Facilities will be included in Operating Costs, except
where the repair has been made necessary by misuse or neglect by Tenant or
Tenant’s agents, employees, contractors, invitees, visitors or licensees
(collectively, “Tenant’s Agents”), in which event Landlord will nevertheless
make the repair but Tenant will pay to Landlord, as Additional Rent, upon
demand, the cost incurred by Landlord to complete such repairs.  All
improvements made by Tenant prior to or after the commencement of the Term which
are attached to the Premises will, at Landlord’s option, become the property of
Landlord upon the expiration or sooner termination of this Lease.  At Tenant’s
request, Landlord shall notify Tenant prior to any improvements made by Tenant
whether Landlord will require such improvements to be removed upon the
Expiration Date. Not later than the last day of the Term, Tenant will, at
Tenant’s expense, remove from the Building all of Tenant’s personal property and
those improvements made by Tenant which Landlord has not elected by notice to
Tenant to retain as Landlord’s property, as well as all trade fixtures (other
than built-in cabinet work), moveable partitions, workstation modules,
telephone, computer, data and antenna wiring, cabling and related conduit and
the like.  Tenant will repair all injury done by or in connection with the
installation or removal of said property, improvements, wiring and the like; cap
or terminate all telephone, computer and data connections at service entry
panels in accordance with Legal Requirements; and surrender the Premises in as
good condition as they were at the beginning of the Term, except for reasonable
wear and damage by casualty or other cause not due to the misuse or neglect by
Tenant and/or Tenant’s Agents.  All property of Tenant remaining on the Premises
after the last day of the Term will be conclusively deemed abandoned and may be
removed and discarded or stored at Tenant’s risk by Landlord, and Tenant will
pay Landlord for the cost of such removal, discarding and/or storage.
Notwithstanding anything contained herein to the contrary, Tenant shall remove
all installations that are “non-standard office improvements”. For purposes
hereof, “non-standard office improvements” shall mean raised flooring, interior
staircases, vaults, elevators, modifications to the Building’s utility and
mechanical systems and unusual configuration for first class office space that
were not part of the Work (including Change Orders) as provided in Paragraph 20
and Exhibit C. Tenant shall repair any damage to the Premises resulting from
such removal.

 

Tenant is responsible for all costs related to the repair and maintenance of any
additional or supplemental HVAC systems, appliances and equipment serving
exclusively the Premises or installed to meet Tenant’s specific requirements. 
Tenant will purchase and maintain throughout the Term an annual full maintenance
and service contract for this equipment and will forward a copy of each proposed
contract to Landlord for its approval prior to signing it.

 

5.                                      ALTERATIONS, ADDITIONS OR IMPROVEMENTS:

 

Tenant will not, without first obtaining the written consent of Landlord, make
any alterations, additions or improvements (collectively, “alterations”) in, to
or about the Premises.  Unless the alterations affect the Common Facilities or
Building Systems or would otherwise require a building permit, Landlord will not
unreasonably withhold or delay its consent.  Building Systems include the life
safety, plumbing, electrical, heating, ventilation and air conditioning systems
in the Building.  Tenant may, upon prior notice to Landlord, perform minor
cosmetic improvements, such as painting and wallpapering, without the prior
consent of Landlord. As part of Landlord’s consent to Tenant’s alterations, upon
Tenant’s request, Landlord shall state in writing whether Tenant will be
required to remove such alterations upon the Expiration Date.

 

If Tenant shall request the consent or approval of Landlord to the making of any
alterations or to any other thing, and Landlord shall seek and pay a separate
fee for the opinion of Landlord’s counsel, architect, engineer or other
representative or agent as to the form or substance thereof, Tenant shall pay
Landlord, as Additional Rent, within 30 days after demand, all reasonable costs
and expenses of Landlord incurred in connection therewith, including, in case of
any alterations, costs and expenses of Landlord in reviewing plans and
specifications.

 

1

--------------------------------------------------------------------------------


 

6.                                      ASSIGNMENT AND SUBLEASE:

 

Tenant will not mortgage, pledge, assign or otherwise transfer this Lease or
sublet all or any portion of the Premises in any manner except as specifically
provided for in this Article 6:

 

a)                                      If Tenant desires to assign this Lease
or sublease all or part of the Premises, the terms and conditions of such
assignment or sublease will be communicated by Tenant to Landlord in writing no
less than thirty (30) days prior to the effective date of such sublease or
assignment.  Prior to such effective date, Landlord will have the option, upon
notice to Tenant, to terminate the Lease, (i) in the case of subletting, solely
as to that portion of the Premises to be sublet, or (ii) in the case of an
assignment, as to all of the Premises, and in such event, Tenant will be fully
released from its obligations with respect to the terminated space (“Recapture
Space”) accruing from and after the effective date.  If Landlord terminates the
Lease as to the Recapture Space, in no event will Landlord be liable for a
brokerage commission in connection with the proposed assignment or sublet. If
Landlord recaptures the Recapture Space, Tenant shall be responsible for fifty
percent (50%) of the cost for all alterations required to separate the Recapture
Space from the balance of the Premises, including, but not limited to,
construction of demising walls and separation of utilities.

 

b)                                     In the event that the Landlord elects not
to terminate the Lease as to the Recapture Space, Tenant may assign this Lease
or sublet the whole or any portion of the Premises, subject to Landlord’s prior
written consent, which consent will not be unreasonably withheld, conditioned or
delayed, subject to the following terms and conditions and provided the proposed
occupancy is in keeping with that of a first-class office building:

 

i)                                         Tenant will provide to Landlord the
name, address, nature of the business and evidence of the financial condition of
the proposed assignee or sublessee;

 

ii)                                      The assignee will assume, by written
instrument, all of the obligations of the Tenant under this Lease, and a copy of
such assumption agreement will be furnished to Landlord within ten (10) days of
its execution.  No further assignment of this Lease or subletting all or any
part of the Premises will be permitted;

 

iii)                                   Each sublease will provide that
sublessee’s rights will be no greater than those of Tenant, and that the
sublease is subject and subordinate to this Lease and to the matters to which
this Lease is or will be subordinate, and that in the event of default by Tenant
under this Lease, Landlord may, at its option, have such sublessee will attorn
to Landlord provided, however, in such case Landlord will not (i) be liable for
any previous act or omission of Tenant under such sublease or, (ii) be subject
to any offset not expressly provided for in this Lease or by any previous
prepayment of more than one month’s rent;

 

iv)                                  The liability of Tenant and each assignee
will be joint, several and primary for the observance of all the provisions,
obligations and undertakings of this Lease, including the payment of Fixed Basic
Rent and Additional Rent through the entire Term, as the same may be renewed,
extended or otherwise modified;

 

v)                                     Tenant will promptly pay to Landlord
fifty percent (50%) of any consideration received for any assignment or fifty
percent (50%) of the rent (fixed basic rent and additional rent) and any other
consideration payable by the subtenant to Tenant under or in connection with a
sublease, as and when received, in excess of the Fixed Basic Rent required to be
paid by Tenant for the area sublet, which shall be adjusted to credit any
reasonable, out-of-pocket, customary expenditures made by Tenant for purposes of
obtaining the subtenant, including brokerage commissions and tenant improvement
costs;

 

vi)                                  The acceptance by Landlord of any rent from
the assignee or from any subtenant or the failure of Landlord to insist upon
strict performance of any of the terms, conditions and covenants of this Lease
will release neither Tenant, nor any assignee assuming this Lease, from the
Tenant’s obligations set forth in this Lease;

 

vii)                               The proposed assignee or subtenant is not
then an occupant of any part of the Building;

 

viii)                            The proposed assignee or subtenant is not an
entity or a person or an affiliate of an entity with whom Landlord is or has
been, within the preceding twelve (12) month period, negotiating to lease space
in the Building or any other building owned by Landlord or its affiliates within
a five-mile radius of the Building;

 

ix)                                    There will not be more than one
(1) subtenant in the Premises;

 

x)                                       Tenant will not advertise the
subtenancy for less than Landlord’s then current market rent for the Premises;

 

xi)                                    Tenant will pay Landlord a FIVE HUNDRED
AND 00/100 DOLLAR ($500.00) administrative fee for each request for consent to
any sublet or assignment simultaneously with Tenant’s request for consent to a
specific sublet or assignment, provided that consent is not unreasonably denied;
and

 

xii)                                 The proposed assignee or subtenant will use
the Premises for the Permitted Use only.

 

c)                                      If Tenant is a corporation (other than a
corporation whose stock is listed and traded on a nationally recognized stock
exchange), the transfer (however accomplished, whether in a single transaction
or in a series of related or unrelated transactions) of a majority of the issued
and outstanding stock [or any other mechanism such as, by way of example, the
issuance of additional stock, a stock voting agreement or change in class(es) of
stock which results in a change of control of Tenant], and if Tenant is a
partnership, joint venture or limited liability company (collectively “Entity”),
the transfer (by one or more transfers) of an interest in the distributions of
profits and losses of such Entity (or other mechanism, such as, by way of
example, the creation of additional partnership or limited liability company
interests) which results in a change of control of such Entity will be deemed an
assignment of this Lease, subject to provisions of this Article.

 

2

--------------------------------------------------------------------------------


 

Notwithstanding anything contained in this Lease to the contrary, Tenant may
assign this Lease or sublet all or any portion of the Premises to (i) any
corporation or other Entity directly or indirectly controlling or controlled by
Tenant or under common control with Tenant, or (ii) any successor by merger,
consolidation, corporate reorganization or acquisition of all or substantially
all of the assets of Tenant even if Tenant is not the surviving entity (any
transaction referred to in clauses (i) or (ii) hereof will be a “Permitted
Transfer”) provided that the net worth of any transferee of a Permitted Transfer
will not be less than the greater of (A) the net worth of Tenant immediately
preceding the Permitted Transfer or (B) the net worth of Tenant as of the date
of the execution and delivery of this Lease by both parties.  Any other
assignment or subleasing of Tenant’s interest under this Lease will be subject
to Landlord’s approval, which approval will not be unreasonably withheld,
conditioned or delayed.

 

d)                                     Except as specifically set forth above,
if any portion of the Premises or of Tenant’s interest in this Lease is acquired
by any other person or entity, whether by assignment, mortgage, sublease,
transfer, operation of law or act of the Tenant, or if Tenant pledges its
interest in this Lease or in any security deposit required hereunder, Tenant
will be in default.

 

7.                                      COMPLIANCE WITH RULES AND REGULATIONS:

 

Tenant will observe and comply with the rules and regulations set forth in
Exhibit B and with such further reasonable rules and regulations as Landlord may
prescribe from time to time.

 

8.                                      DAMAGES TO BUILDING:

 

If the Building is damaged by fire or any other cause to such extent that the
cost of restoration, as reasonably estimated by Landlord, will equal or exceed
twenty-five (25%) percent of the replacement value of the Building (exclusive of
foundations) just prior to the occurrence of the damage, then Landlord may, no
later than the sixtieth (60th) day following the damage, give Tenant a notice
electing to terminate this Lease.  In such event, this Lease will terminate on
the thirtieth (30th) day after the giving of such notice, and Tenant will
surrender possession of the Premises on or before such date.  If this Lease is
not terminated pursuant to this Article, Landlord will restore the Building and
the Premises with reasonable promptness, subject to Force Majeure, as defined in
Article 30 e)  below, and subject to the availability and adequacy of the
insurance proceeds.  Landlord shall not be obligated to restore fixtures and
improvements owned by Tenant.

 

In any case in which use of the Premises is affected by any damage to the
Building, there will be either an abatement or an equitable reduction in Fixed
Basic Rent, depending on the period for which and the extent to which the
Premises are not reasonably usable for general office use. The words
“restoration” and “restore” as used in this Article will include repairs.

 

9.                                      EMINENT DOMAIN:

 

If Tenant’s use of the Premises is materially affected due to the taking by
eminent domain of (a) the Premises or any part thereof; or (b) any other part of
the Building; then, in either event, this Lease will terminate on the date when
title vests pursuant to such taking.  The Fixed Basic Rent, and any Additional
Rent, will be apportioned as of such termination date and any Fixed Basic Rent
or Additional Rent paid for any period beyond said date, will be repaid to
Tenant.  Tenant will not be entitled to any part of the award for such taking or
any payment in lieu thereof, but Tenant may file a separate claim for any taking
of fixtures and improvements owned by Tenant which have not become the
Landlord’s property, and for moving expenses, provided the same will, in no way,
affect or diminish Landlord’s award.  In the event of a partial taking which
does not effect a termination of this Lease but does deprive Tenant of the use
of a portion of the Premises, there will be either an abatement or an equitable
reduction in Fixed Basic Rent, depending on the period for which and the extent
to which the Premises are not reasonably usable for general office use.

 

10.                               LANDLORD’S REMEDIES ON DEFAULT:

 

If Tenant defaults in the payment of Fixed Basic Rent or any Additional Rent or
in the performance of any of the other covenants and conditions of this Lease or
permits the Premises to become deserted, abandoned or vacated, Landlord shall
give Tenant notice of such default, and if Tenant does not cure any Fixed Basic
Rent or Additional Rent default within five (5) days or other default within
thirty (30) days after the giving of such notice (or if such other default is of
such nature that it cannot be completely cured within such period, if Tenant
does not commence such curing within such thirty (30) days and thereafter
proceed with reasonable diligence and in good faith to cure such default), then
Landlord may terminate this Lease or Tenant’s right to possession upon not less
than ten (10) additional days notice to Tenant, and on the date specified in
such notice Tenant’s right to possession of the Premises will cease, but Tenant
will remain liable as provided below in this Lease.  If this Lease or Tenant’s
right to possession will have been so terminated by Landlord, Landlord may at
any time thereafter recover possession of the Premises by any lawful means and
remove Tenant or other occupants and their effects.  Landlord may, at Tenant’s
expense, relet all or any part of the Premises and may make such alterations,
decorations or other changes to the Premises as Landlord considers appropriate
in connection with such reletting, without relieving Tenant of any liability
under this Lease. Tenant shall pay to Landlord, on demand, such expenses as
Landlord may incur, including, without limitation, court costs and reasonable
attorney’s fees and disbursements, in enforcing the performance of any
obligation of Tenant under this Lease.

 

Tenant hereby waives all right of redemption to which Tenant or any person under
Tenant might be entitled by any Legal Requirement.

 

3

--------------------------------------------------------------------------------


 

11.                               DEFICIENCY:

 

In any case where Tenant has defaulted and Landlord has recovered possession of
the Premises or terminated this Lease or Tenant’s right to possession, Tenant’s
obligation to pay Landlord all the Fixed Basic Rent and Additional Rent up to
and including the Expiration Date will not be discharged or otherwise affected. 
Landlord will have all rights and remedies available to Landlord at law and in
equity by reason of Tenant’s default, and may periodically sue to collect the
accrued obligations of the Tenant together with interest at Prime plus four
percent per annum from the date owed to the date paid, but in no event greater
than the maximum rate of interest permitted by law.

 

Alternatively, in any case where Landlord has recovered possession of the
Premises by reason of Tenant’s default, Landlord may at Landlord’s option, and
at any time thereafter, and without notice or other action by Landlord, and
without prejudice to any other rights or remedies it might have hereunder or at
law or equity, become entitled to recover from Tenant, as damages for such
breach, in addition to such other sums herein agreed to be paid by Tenant, to
the date of re-entry, expiration and/or dispossess, an amount equal to the
difference between the Fixed Basic Rent and Additional Rent reserved in this
Lease from the date of such default to the date of Expiration Date of the
original Term and the then fair and reasonable rental value of the Premises for
the same period. Said damages shall become due and payable to Landlord
immediately upon such breach of this Lease and without regard to whether this
Lease be terminated or not, and if this Lease be terminated, without regard to
the manner in which it is terminated. In the computation of such damages, the
difference between an installment of Fixed Basic Rent and Additional Rent
thereafter becoming due and the fair and reasonable rental value of the Premises
for the period for which such installment was payable shall be discounted to the
date of such default at the rate of not more than six percent (6%) per annum.

 

12.                               SUBORDINATION:

 

This Lease will, at the option of any holder of any underlying lease or holder
of any first mortgage or first trust deed, be subject and subordinate to any
such underlying lease and to any first mortgage or first trust deed which may
now or hereafter affect the Real Property, and also to all renewals,
modifications, consolidations and replacements of such underlying leases and
first mortgage or first trust deed provided, that Lessor shall use commercially
reasonable efforts to obtain a non-disturbance agreement from the holder of any
such underlying lease, mortgage or trust deed. Any expenses charged by the
mortgagee in connection with the obtaining of the aforesaid agreement shall be
paid by Tenant.  Although no instrument or act on the part of Tenant will be
necessary to effectuate such subordination, Tenant will, nevertheless, within
ten (10) days prior written request by Landlord, execute and deliver such
further instruments confirming such subordination of this Lease as may be
desired by the holders of such first mortgage or first trust deed or by any of
the lessors under such underlying leases.  If any underlying lease to which this
Lease is subject terminates, Tenant will, on timely request, recognize and
acknowledge the owner of the Real Property as Tenant’s landlord under this
Lease.

 

Landlord represents that there currently is no mortgage encumbering the
Building.

 

13.                               SECURITY DEPOSIT:

 

Tenant will deposit with Landlord on the signing of this Lease by Tenant, the
Security Deposit for the performance of Tenant’s obligations under this Lease,
including the surrender of possession of the Premises to Landlord in the
condition required under this Lease.  If Landlord applies all or any part of the
Security Deposit to cure any default of Tenant, Tenant will, on demand, deposit
with Landlord the amount so applied so that Landlord will have the full Security
Deposit on hand at all times during the Term.  In the event of a bona fide sale
of the Real Property, subject to this Lease, Landlord will transfer the Security
Deposit to the purchaser, and Landlord will be considered released by Tenant
from all liability for the return of the Security Deposit; and Tenant agrees to
look solely to the new landlord for the return of the Security Deposit, and it
is agreed that this will apply to every transfer or assignment made of the
Security Deposit to a new landlord.  Provided Tenant is not in default, the
Security Deposit (less any portions of it previously used, applied or retained
by Landlord), will be returned to Tenant after the expiration or sooner
termination of this Lease and delivery of the entire Premises to Landlord in
accordance with the provisions of this Lease.  Tenant will not assign, pledge or
otherwise encumber the Security Deposit, and Landlord will not be bound by any
such assignment, pledge or encumbrance.

 

14.                               RIGHT TO CURE TENANT’S BREACH:

 

If Tenant breaches any covenant or condition of this Lease, Landlord may, on
prior notice to Tenant (except that no notice need be given in case of
emergency), cure such breach at the expense of Tenant, and the reasonable amount
of all expenses, including attorney’s fees, incurred by Landlord in so doing
(whether paid by Landlord or not) will be deemed payable on demand as Additional
Rent.

 

15.                               LIENS:

 

Tenant will not permit any lien or other encumbrance to be filed as a result of
any act or omission (or alleged act or omission) of Tenant. Tenant will, within
ten (10) days after notice from Landlord, discharge or satisfy by bonding or
otherwise any liens filed against Landlord or all or any portion of the Real
Property as a result of any such act or omission, including any lien or
encumbrance arising from contract or tort claims.

 

16.                               RIGHT TO INSPECT AND REPAIR:

 

Landlord or its designees may enter the Premises (but will not be obligated to
do so) at any reasonable time on reasonable notice to Tenant (except that no
notice need be given in case of emergency) for the purpose of: (i) inspection;
(ii) performance of any work or the making of such repairs, replacements or
additions in, to, on and about the Premises or the Building, as Landlord deems
necessary or desirable; or (iii) showing the Premises to prospective purchasers,
mortgages and tenants.  Tenant will provide Landlord or its designees free and
unfettered access to any mechanical or utility rooms, conduits, risers or the
like located within the Premises.  Landlord or any prospective tenant shall have
the right, upon at least twenty-four (24) hours written notice, to enter the
space to perform inspections, surveys, measurements or such other reasonable
activities as may be necessary to prepare the Premises for occupancy by the
succeeding tenant so long as such actions do not materially interfere with the
conduct of Tenant’s business. Tenant will have no claims, including claims for
interruption of Tenant’s business, or cause of action against Landlord by reason
of entry for such purposes.

 

4

--------------------------------------------------------------------------------


 

17.                               SERVICES TO BE PROVIDED BY LANDLORD:

 

a)                                      Landlord will furnish to the Premises
(i) electricity for normal lighting and ordinary office machines, (ii) during
Building Hours, HVAC required for the reasonable use and occupancy of the
Premises, and (iii) janitorial service (as set forth in Exhibit D), all in a
manner comparable to that of similar buildings in the area. In addition,
Landlord shall provide Common Facilities lighting at the Real Property during
Building Hours and for such additional hours as, in Landlord’s judgment, is
necessary or desirable to insure proper operation of the Real Property.

 

b)                                     Tenant will be entitled to make use of
HVAC beyond the Building Hours, at Tenant’s sole cost and expense.  Tenant will
pay Landlord the HVAC After Hours Charge (as defined in the Basic Lease
Provisions) for HVAC beyond the Building Hours.

 

18.                               TENANT’S ESTOPPEL:

 

Tenant will, from time to time, on not less than ten (10) business days prior
written request by Landlord, execute, acknowledge and deliver to Landlord an
estoppel certificate containing such information as Landlord may reasonably
request.

 

19.                               HOLDOVER TENANCY:

 

Tenant agrees that it must surrender possession of the Premises to Landlord on
the Expiration Date or earlier termination of the Term.  Tenant agrees to
indemnify and hold Landlord harmless from and against all liabilities,
obligations, damages, penalties, claims, costs, charges and expenses, including
attorneys’ fees, resulting from any delay by Tenant in so surrendering the
Premises, including any claims made by any succeeding tenant based on such
delay. Tenant agrees that if possession of the Premises is not surrendered to
Landlord on the Expiration Date or earlier termination of the Term, then Tenant
agrees to pay Landlord as liquidated damages for each month and for any portion
of a month during which Tenant holds over in the Premises after the Expiration
Date or earlier termination of the Term, a sum equal to 200% of the average
Fixed Basic Rent and Additional Rent which was payable per month under this
Lease during the last three months of the Term.  Such liquidated damages shall
not limit Tenant’s indemnification obligation with respect to claims made by any
succeeding tenant based on Tenant’s failure or refusal to surrender the Premises
to Landlord on the Expiration Date or sooner termination of the Term.  Nothing
contained herein shall be deemed to authorize Tenant to remain in occupancy of
the Premises after the Expiration Date or sooner termination of the Term.

 

20.                               LANDLORD’S WORK; COMMENCEMENT:

 

a) Landlord agrees that, prior to the Commencement Date, Landlord will perform
and complete work in the Premises in accordance with Exhibit C of this Lease so
as to provide a turnkey fit-out of the Premises (the “Work”).

 

b) In addition to the requirements of Exhibit C with respect to “substantial
completion”, a satisfactory inspection of the Work by the applicable
governmental authority allowing the Premises to be legally occupied for the
Permitted Use and allowing Tenant to commence business operations, which may be
later evidenced by a (temporary or final) Certificate of Occupancy (although the
date of issuance may be other than the Commencement Date), will constitute
sufficient evidence to demonstrate that Landlord has performed the Work and the
Term has commenced, subject to the Punch List.

 

c) Notwithstanding anything contained in this Lease to the contrary, if Tenant
(or anyone having rights under or through Tenant) shall occupy all or any part
of the Premises and commence business operations prior to the date Landlord has
completed the Work, then the Commencement Date shall be deemed to occur on such
date that Tenant (or anyone claiming under or through Tenant) shall occupy all
or any part of the Premises for the purpose of commencing business operations.

 

d) Notwithstanding anything contained in this Lease to the contrary, if
Landlord, for any reason whatsoever cannot deliver possession of the Premises to
Tenant on the Commencement Date set forth in the Basic Lease Provisions, this
Lease will not be void or voidable, nor will Landlord be liable to Tenant for
any loss or damage resulting therefrom, but in that event, the Term will
commence on the earlier of: (i) the date Landlord delivers possession of the
Premises to Tenant or (ii) the date Landlord would have delivered possession of
the Premises to Tenant but for any reason attributable to Tenant.

 

e)  Notwithstanding anything contained herein to the contrary, provided that
Tenant shall execute and deliver this Lease to Landlord on or before
December 11, 2009, if Landlord has not delivered possession of the Premises to
Tenant on or before May 1, 2010, due to reasons other than Force Majeure or
Tenant’s own acts or omissions, Landlord shall, as Tenant’s sole remedy,
reimburse Tenant for: (i) all “holdover” costs actually incurred by Tenant
pursuant to of its current lease with 450 Sentry Parkway Associates dated
January 21, 2005  (hereinafter “Current Lease”), accruing from May 1, 2010
through and including the day immediately preceding the Commencement Date hereof
(the “Holdover Period”), to the extent such holdover rent for the Holdover
Period exceeds the base monthly rent reserved in the Current Lease for the last
month of the term thereof; provided, however, that Landlord’s obligation
hereunder shall not exceed $939.22 per day for the Holdover Period.  Provided
that (i) the Lease is in full force and effect, (ii) Tenant is not in default
hereunder, (iii) Tenant takes occupancy of the Premises and (iv) Tenant delivers
to Landlord documentation reasonably satisfactory to Landlord evidencing
Tenant’s actual payment of such holdover costs, Landlord shall reimburse such
costs promptly upon presentation of evidence of payment of such fees by Tenant.
Landlord shall have no obligation to reimburse Tenant for any holdover rental
accruing as a result of Force Majeure or Tenant’s own acts or omissions. Tenant
shall use reasonable efforts to minimize any holdover rent payable by Tenant
under the Current Lease.

 

5

--------------------------------------------------------------------------------


 

21.                               OVERDUE RENT CHARGE/INTEREST:

 

a) Tenant will pay an “Overdue Rent Charge” of eight percent (8%) of any
installment of Fixed Basic Rent or Additional Rent which Tenant fails to pay
within ten (10) days after the due date thereof, to cover the extra expense
involved in handling non-payments and/or delinquent payments.  The Overdue Rent
Charge will constitute Additional Rent and an agreed upon amount of liquidated
damages and not a penalty.

 

b) Any amount owed by Tenant to Landlord which is not paid when due will bear
interest at the lesser of (i) the rate of two percent (2%) per month from the
due date of such amount, or (ii) maximum legal interest rate permitted by law.
The payment of interest on such amounts will not extend the due date of any
amount owed.

 

c) Notwithstanding anything in this Article to the contrary, Landlord shall
waive a Late Charge one time during each Lease Year provided, however, the
installment of Fixed Basic Rent or Additional Rent so due is paid by the
fifteenth (15th) day of the month.  However, any payment received subsequent to
the fifteenth (15th) of the month during these grace periods shall require a
Late Charge to be reassessed and added to Tenant’s obligations hereunder.

 

22.                               INSURANCE:

 

a)                                      Tenant’s Insurance.  On or before the
Commencement Date or Tenant’s prior entry into the Premises, Tenant will obtain
and have in full force and effect, insurance coverage as follows:

 

(i)                                     workers’ compensation in an amount
required by law; (ii) commercial general liability with a per occurrence limit
of One Million Dollars ($1,000,000) and a general aggregate of Three Million
Dollars ($3,000,000) for bodily injury and property damage on an occurrence
basis and containing an endorsement naming Landlord, its agents, designees and
lender as additional insureds, an aggregate limit per location endorsement (if
any), and no modification that would make Tenant’s policy excess or contributing
with Landlord’s liability insurance; (iii) all risk property insurance for the
full replacement value of all of Tenant’s furniture, fixtures, equipment,
alterations, improvements or additions that do not become Landlord’s property
upon installation; and (iv) any other form or forms of insurance or any increase
in the limits of any of the coverages described above or other forms of
insurance as Landlord or the mortgagees or ground lessors (if any) of Landlord
may reasonably require from time to time if in the reasonable opinion of
Landlord or said mortgagees or ground lessors said coverage and/or limits become
inadequate or less than that commonly maintained by prudent tenants with similar
uses in similar buildings in the area.  All policies obtained by Tenant will be
issued by carriers having ratings in Best’s Insurance Guide (“Best”) of A and
VIII, or better (or equivalent rating by a comparable rating agency if Best no
longer exists) and licensed in the State.  All such policies must be endorsed to
be primary and noncontributing with the policies of Landlord being excess,
secondary and noncontributing.  No policy will be canceled, nonrenewed or
materially modified without thirty (30) days’ prior written notice by the
insurance carrier to Landlord.  If the forms of policies, endorsements,
certificates, or evidence of insurance required by this Article are superseded
or discontinued, Landlord may require other equivalent or better forms. 
Evidence of the insurance coverage required to be maintained by Tenant,
represented by certificates of insurance issued by the insurance carrier, must
be furnished to Landlord prior to Tenant occupying the Premises and at least
thirty (30) days prior to the expiration of current policies.  Copies of all
endorsements required by this Article must accompany the certificates delivered
to Landlord.  The certificates will state the amounts of all deductibles and
self-insured retentions and that Landlord will be notified in writing thirty
(30) days prior to cancellation, material change, or non-renewal of insurance. 
If requested in writing by Landlord, Tenant will provide to Landlord a certified
copy of any or all insurance policies or endorsements required by this Article.

 

b)                                     Tenant will not do or allow anything to
be done on the Premises which will increase the rate of fire insurance on the
Building from that of a general office building.  If any use of the Premises by
Tenant results in an increase in the fire insurance rate(s) for the Building,
Tenant will pay Landlord, as Additional Rent, any resulting increase in
premiums.  Tenant’s insurance obligations set forth in Section 22 a) (i) and
(ii) above shall continue in effect throughout the Term and after the Term as
long as Tenant, or anyone claiming by, through or under Tenant, occupies all or
any part of the Premises.

 

c)                                      Waiver of Claims. Landlord and Tenant
hereby waive all claims and release each other and each other’s employees,
agents, customers and invitees from any and all liability for any loss, damage
or injury to property occurring in, on, about or to the Premises or the Building
by reason of fire or other casualty, regardless of cause, including the
negligence of Landlord or Tenant and their respective employees, agents,
customers and invitees, and agree that the property insurance carried by either
of them will contain a clause whereby the insurer waives its right of
subrogation against the other party.  Each party to this Lease will give to its
insurance company notice of the provisions of this Section 22 c) and have such
insurance policies properly endorsed, if necessary, to prevent the invalidation
of such insurance by reason of the provisions of this Section c).  Each party
shall bear the risk of its own deductibles.  Landlord and Tenant acknowledge
that the insurance requirements of this Lease reflect their mutual recognition
and agreement that each party will look to its own insurance and that each can
best insure against loss to its property and business no matter what the cause. 
If Tenant fails to maintain insurance or self insures for loss including,
without limitation, business interruption, Tenant shall be deemed to have
released Landlord for all loss or damage which would have been covered if Tenant
had so insured.

 

d)                                     Building Insurance. Landlord will at all
times during the Term carry a policy of insurance which insures the Building,
including the Premises and the Work, if any, against loss or damage by fire or
other casualty (namely, the perils against which insurance is afforded by a
standard fire insurance policy); provided, however, that Landlord will not be
responsible for, and will not be obligated to insure against, any loss of or
damage to any personal property or trade fixtures of Tenant or any alterations
which Tenant may make to the Premises or any loss suffered by Tenant due to
business interruption.  All insurance maintained by Landlord pursuant to this
Article may be effected by blanket insurance policies.

 

6

--------------------------------------------------------------------------------


 

23.                               INDEMNITY:

 

Tenant will defend, indemnify and hold Landlord and its agents harmless from and
against any and all claims, actions or proceedings, costs, expenses and
liabilities, including attorneys fees and disbursements incurred in connection
with each such claim, action or proceeding, whether in contract or tort, arising
from Tenant’s use and occupancy of the Premises, including Tenant’s negligent
acts or omissions at the Real Property.  In case any action or proceeding be
brought against Landlord by reason of any such claim, Tenant, upon notice from
Landlord, will, at Tenant’s expense, resist and defend such action or proceeding
with counsel acceptable to Landlord.

 

24.                               BROKER:

 

Tenant represents and warrants to the Landlord that no broker brought about this
transaction, except Tenant’s Broker and Tenant agrees to indemnify and hold
Landlord harmless from any and all claims of any broker(s) (other than Tenant’s
Broker) arising out of or in connection with the negotiations of or entering
into of this Lease by Tenant and Landlord. Landlord shall pay a leasing
commission to Tenant’s Broker per the terms of a commission agreement to be
entered into between Landlord and Tenant’s Broker.

 

25.                               PERSONAL LIABILITY:

 

There will be no personal liability on the part of Landlord, its constituent
members (including officers, directors, partners, members and trustees) and
their respective successors and assigns or any mortgagee in possession, with
respect to any of the terms, covenants and conditions of this Lease, and Tenant
will look solely to the equity of Landlord in the Building for the satisfaction
of each and every remedy of Tenant in the event of any breach by Landlord of any
of the terms of this Lease to be performed by Landlord, such exculpation of
liability to be absolute and without any exceptions whatsoever.

 

26.                               NOTICES:

 

Any notice by either party to the other shall be in writing and shall be deemed
to have been duly given only if (i) delivered personally or (ii) sent by
registered mail or certified mail return receipt requested in a postage paid
envelope or (iii) sent by nationally recognized overnight delivery service, if
to Tenant, at the Building; if to Landlord, at Landlord’s address as set forth
above to the attention of President and Chief Executive Officer, with a copy to
the attention of the Executive Vice President and General Counsel; or, to either
at such other address as Tenant or Landlord, respectively, may designate in
writing.  Notice shall be deemed to have been duly given, if delivered
personally, on delivery thereof, if mailed, upon the third (3rd) day after the
mailing thereof or if sent by overnight delivery service, the next business day.

 

27.                               AUTHORITY:

 

The signatories on behalf of Tenant represent and warrant that they are
authorized to execute this Lease, and if Tenant is a corporation or other
Entity, Tenant will, within fifteen (15) days of Landlord’s request, provide
Landlord with a resolution confirming the authorization. Tenant represents and
warrants to Landlord (i) that neither Tenant nor any person or entity that
directly owns a ten percent (10%) or greater equity interest in Tenant nor any
of its officers, directors or managing members (collectively, “Tenant and Others
in Interest”) is a person or entity with whom U.S. persons or entities are
restricted from doing business under regulations of the Office of Foreign Asset
Control (“OFAC”) of the Department of the Treasury (including those named on
OFAC’s Specially Designated and Blocked Persons List) or under any statute,
executive order (including Executive Order 13224 signed on September 24, 2001
(the “Executive Order”) and entitled “Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism”), or other governmental action, (ii) that Tenant and Others in
Interest’s activities do not violate the International Money Laundering
Abatement and Financial Anti-Terrorism Act of 2001 or the regulations or orders
promulgated thereunder (as amended from time to time, the “Money Laundering
Act”), and (iii) that throughout the Term Tenant will comply with the Executive
Order and the Money Laundering Act.

 

28.                               PARKING SPACES

 

Tenant’s occupancy of the Premises will include the use of the parking spaces
set forth in the Basic Lease Provisions.  Tenant will, upon request, promptly
furnish to Landlord the license numbers of the cars operated by Tenant and its
subtenants, invitees, concessionaires, licensees and their respective officers,
agents and employees.  If any vehicle of Tenant, or of any subtenant, invitee,
licensee, concessionaire, or their respective officers, agents or employees, is
parked in any part of the Real Property other than those portions of the parking
area(s) designated for this purpose by Landlord, or if Tenant shall exceed the
number of parking spaces allocated to Tenant in the Basic Lease Provisions,
then, in addition to Landlord’s rights and remedies provided in this Lease,
Tenant will pay to Landlord $100.00 per day.

 

29.                               RELOCATION:

 

Intentionally omitted.

 

30.                               MISCELLANEOUS:

 

a)                                                              If any of the
provisions of this Lease, or the application of such provisions, will be invalid
or unenforceable, the remainder of this Lease will not be affected, and this
Lease will be valid and enforceable to the fullest extent permitted by law.

 

b)                                                             The submission of
this Lease for examination does not constitute a reservation of, or option for,
the Premises, and this Lease is submitted to Tenant for signature with the
understanding that it will not bind Landlord unless and until it has been
executed by Landlord and delivered to Tenant or Tenant’s attorney or agent and
until the holder of any mortgage will have unconditionally approved this Lease,
to the satisfaction of Landlord, if such approval is required under the terms of
such mortgage.

 

c)                                                              No
representations or promises will be binding on the parties to this Lease except
those representations and promises expressly contained in the Lease.

 

7

--------------------------------------------------------------------------------


 

d)                                                             The article
headings in this Lease are intended for convenience only and will not be taken
into consideration in any construction or interpretation of this Lease or any of
its provisions.

 

e)                                                              Force Majeure
means and includes those situations beyond either party’s reasonable control,
including acts of God; strikes; inclement weather; or, where applicable, the
passage of time while waiting for an adjustment of insurance proceeds, except
that such passage of time shall not adversely effect Tenant’s right to an
abatement of Fixed Basic Rent or Additional Rent as otherwise provided in the
Lease.  Any time limits required to be met by either party hereunder, whether
specifically made subject to Force Majeure or not, except those related to the
surrender of the Premises by the end of the Term or payment of Fixed Basic Rent
or Additional Rent, will, unless specifically stated to the contrary elsewhere
in this Lease, be automatically extended by the number of days by which any
required performance is delayed due to Force Majeure.

 

f)                                                                Tenant
consents to the receipt of electronic messages from Landlord or its affiliates,
but not for purposes of “Notice” under Paragraph 26 of the Lease.

 

g)                                                             No payment by
Tenant or receipt by Landlord of a lesser amount than the Fixed Basic Rent and
Additional Rent payable hereunder will be deemed to be other than a payment on
account of the earliest stipulated Fixed Basic Rent and Additional Rent, nor
will any endorsement or statement on any check or any letter accompanying any
check or payment of Fixed Basic Rent or Additional Rent be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such Fixed Basic Rent and Additional
Rent or to pursue any other remedy provided herein or by law.

 

h)                                                             No failure by
either party to insist upon the strict performance of any covenant, agreement,
term or condition of this Lease, or to exercise any right or remedy upon a
breach of any such covenant, agreement, term or condition, and no acceptance by
Landlord of full or partial rent during the continuance of any such breach by
Tenant, will constitute a waiver of any such breach or of such covenant,
agreement, term or condition unless otherwise agreed to by the parties in
writing.  No consent or waiver, express or implied, by either party to or of any
breach of any covenant, condition or duty of the other party will be construed
as a consent or waiver to or of any other breach of the same or any other
covenant, condition or duty, unless such consent or waiver is in writing and
signed by the party granting such consent or waiver.

 

i)                                                                 Landlord
covenants that if, and so long as, Tenant pays Fixed Basic Rent and any
Additional Rent as required under this Lease, and performs Tenant’s other
covenants under the Lease, Landlord will do nothing to affect Tenant’s right to
peaceably and quietly have, hold and enjoy the Premises for the Term, subject to
the provisions of this Lease.

 

j)                                                                 The
provisions of this Lease will apply to, bind and inure to the benefit of
Landlord and Tenant and their respective heirs, successors, legal
representatives and assigns.  The term “Landlord” as used in this Lease means
only the owner or a master lessee of the Building, so that in the event of any
sale of the Building or of any master lease thereof, the Landlord named herein
will be and hereby is entirely freed and relieved of all covenants and
obligations of Landlord under this Lease accruing after such sale, and it will
be deemed without further agreement that the purchaser or the new master lessee
of the Building has assumed and agreed to carry out any and all covenants and
obligations of Landlord accruing under this Lease after such sale.

 

k)                                                              Landlord
reserves the right unilaterally to alter Tenant’s ingress and egress to the
Building or make any change in operating conditions to restrict pedestrian,
vehicular or delivery ingress and egress to a particular location, or at any
time close temporarily any Common Facilities to make repairs or changes therein
or to effect construction, repairs or changes within the Building, or to
discourage non-tenant parking, and may do such other acts in and to the Common
Facilities as in Landlord’s sole judgment may be desirable to improve their
convenience. Notwithstanding the foregoing, Landlord shall exercise reasonable
care to avoid any material interruption to Tenant’s business operations as a
result of the exercise of such rights.

 

l)                                                                 To the extent
such waiver is permitted by law, the parties waive trial by jury in any action
or proceeding brought in connection with this Lease or the Premises.  This Lease
will be governed by the laws of the State (without the application of any
conflict of laws principles), and any action or proceeding in connection with
this Lease shall be decided in the courts of the State.

 

m)                                                           Tenant agrees not
to disclose the terms, covenants, conditions or other facts with respect to this
Lease, including the Fixed Basic Rent and Additional Rent, to any person,
corporation, partnership, association, newspaper, periodical or other entity,
except to Tenant’s accountants or attorneys (who shall also be required to keep
the terms of this Lease confidential) or as required by law.  This
non-disclosure and confidentiality agreement will be binding upon Tenant without
limitation as to time, and a breach of this paragraph will constitute a material
breach under this Lease.  In addition, Tenants employees, contractors, etc.
shall keep any of the terms and conditions of this Lease, including any billing
statements and/or any backup supporting those statements, confidential.

 

n)                                                             Any State
statutory provisions dealing with termination rights due to casualty,
condemnation, delivery of possession or any other matter dealt with by this
Lease are superseded by the terms of this Lease, but only to the extent such
statutes permit waiver by agreement.

 

o)                                                             Whenever it is
provided that Landlord will not unreasonably withhold, condition or delay
consent or approval or will exercise its judgment reasonably (such consent or
approval and such exercise of judgment being collectively referred to as
“consent”), if Landlord delays, conditions or refuses such consent, Tenant
waives any claim for money damages (including any claim for money damages by way
of setoff, counterclaim or defense) based upon any claim or assertion that
Landlord unreasonably withheld, conditioned or delayed consent.  Tenant’s sole
remedy will be specific performance.  Failure on the part of Tenant to seek
relief within 30 days after the date upon which Landlord has withheld,
conditioned or delayed its consent will be deemed a waiver of any right to
dispute the reasonableness of such withholding, conditioning or delaying of
consent.

 

p)                                                             Notwithstanding
anything to the contrary contained in this Lease, in no event will Landlord or
Tenant be liable to the other for the payment of consequential, punitive or
speculative damages, except as provided in Article 19 hereof.

 

8

--------------------------------------------------------------------------------


 

31.                               LANDLORD’S SECURITY INTEREST:

 

As additional security for the faithful performance and observance by Tenant of
all of the terms, provisions and conditions of this Lease, Tenant hereby grants
to and creates on behalf of Landlord a security interest in all of Tenant’s
equipment, fixtures, decorations, alterations, furniture, machinery,
installations, additions and improvement in the Premises.  The security interest
herein granted and any security interest of the Landlord granted by statute
shall be subordinate, solely as to furniture, trade fixtures and other
personalty, to any purchase money security interest given by Tenant in
connection with the financing of the purchase of the item of personalty in
question.  This Lease constitutes a security agreement under the Pennsylvania
Uniform Commercial Code.  Tenant agrees from time to time to execute and deliver
such security agreements and financing statements as Landlord shall reasonably
require to evidence and/or perfect the lien of the security interest granted
herein, within five (5) days of Landlord’s request therefor.  Upon the
occurrence of any default hereunder by Tenant, beyond applicable notice and cure
periods, Landlord may, at its option, foreclose on said security and apply the
proceeds of the sale of the property covered thereby for the payment of all rent
owing under this Lease or any other sum owing by Tenant under the terms of
Article 10 above, including, but not limited to any damages or deficiencies
resulting from any reletting of the Premises, whether said damage or deficiency
accrued before or after summary proceedings or other re-entry by Landlord. 
Tenant covenants that it shall keep and maintain all fixtures, machinery,
equipment, furnishings and other personalty at the Premises, whether or not the
property of Tenant, in good, substantial and efficient operating condition
(including replacement of same when necessary) at Tenant’s sole cost and
expense, at all times during the term of this Lease.

 

32.                               USE AND OCCUPANCY TAX AND MISCELLANEOUS TAXES:

 

Tenant shall pay prior to delinquency all taxes (or its equivalent) assessed
against or levied or imposed upon its use and occupancy of the Premises or upon
the fixtures, furnishings, equipment and all other personal property of Tenant
located in the Premises and when possible Tenant shall cause said fixtures,
furnishings, equipment and all other personal property to be assessed and billed
separately from the property of Landlord.  In the event any or all of Tenant’s
fixtures, furnishings, equipment and all other personal property or its
occupancy of the Premises shall be assessed and taxed with the property of
Landlord, Tenant shall pay to Landlord its share of such taxes within twenty
(20) days after delivery to Tenant by Landlord of a statement in writing setting
forth the amount of such taxes applicable to Tenant’s fixtures, furnishings,
equipment, personal property or occupancy.  If, during the Term of this Lease or
any renewal or extension thereof, any tax is imposed upon the privilege of
renting or occupying the Premises or upon the amount of rentals collected
therefor, Tenant will pay each month, as Additional Rent, a sum equal to such
tax or charge that is imposed for such month, but nothing herein shall be taken
to require Tenant to pay any income, estate, inheritance or franchise tax
imposed upon Landlord except to the extent required by Exhibit G hereof.  In
addition, Tenant will pay as additional rent, all school district business use
and occupancy tax applicable to Tenant and the Premises (if any) within the time
set forth in any bill rendered by the taxing authority having such authority, or
Landlord for said tax.   Landlord shall have the same rights and remedies for
the non-payment of such use and occupancy tax, or any other item hereunder, that
it has upon Tenant’s failure to pay rent hereunder.

 

33.                               OPTION TO RENEW:

 

(a)                                  If the term of this Lease shall then be in
full force and effect and Tenant has complied fully with its obligations
hereunder, Tenant shall have the option to extend the term of this Lease for a
period of three (3) years (the “Renewal Term”) commencing on the day immediately
following the Expiration Date, provided however that Tenant shall give Landlord
notice of its election to extend the term no earlier than twelve (12) months
prior to the Expiration Date nor later than nine (9) months prior to the
Expiration Date of the term.  TIME BEING OF THE ESSENCE in connection with the
exercise of Tenant’s option pursuant to this Article.

 

(b)                                 Such extension of the term of this Lease
shall be upon the same covenants and conditions, as herein set forth except for
the Fixed Basic Rent (which shall be determined in the manner set forth below),
and except that Tenant shall have no further right to extend the term of this
Lease after the exercise of the single option described in paragraph (a) of this
Section.  If Tenant shall duly give notice of its election to extend the term of
this Lease, the Renewal Term shall be added to and become a part of the Term of
this Lease (but shall not be considered a part of the initial Term), and any
reference in this Lease to the “Term of this Lease”, the “Term hereof”, or any
similar expression shall be deemed to include such Renewal Term, and, in
addition, the term “Expiration Date” shall thereafter mean the last day of such
Renewal Term.  Landlord shall have no obligation to perform any alteration or
preparatory or other work in and to the Premises or provide a tenant improvement
allowance and Tenant shall continue possession thereof in its “as is” condition.

 

(c)                                  If Tenant exercises its option for the
Renewal Term, the Fixed Basic Rent during the Renewal Term shall be the fair
market rent for the Premises, as hereinafter defined.

 

(d)                                 Landlord and Tenant shall use their best
efforts, within thirty (30) days after Landlord receives Tenant’s notice of its
election to extend the Term of this Lease for the Renewal Term (“Negotiation
Period”), to agree upon the Fixed Basic Rent to be paid by Tenant during the
Renewal Term.  If Landlord and Tenant shall agree upon the Fixed Basic Rent for
the Renewal Term, the parties shall promptly execute an amendment to this Lease
stating the Fixed Basic Rent for the Renewal Term.

 

(e)                                  If the parties are unable to agree on the
Fixed Basic Rent for the Renewal Term during the Negotiation Period, then within
fifteen (15) days after notice from the other party, given after expiration of
the Negotiation Period, each party, at its cost and upon notice to the other
party, shall appoint a person to act as an appraiser hereunder, to determine the
fair market rent for the Premises for the Renewal Term.  Each such person shall
be a real estate broker or appraiser with at least ten years’ active commercial
real estate appraisal or brokerage experience (involving the leasing of office
space as agent for both landlords and tenants) in the County of Montgomery.  If
a party does not appoint a person to act as an appraiser within said fifteen
(15) day period, the person appointed by the other party shall be the sole
appraiser and shall determine the aforesaid fair market rent.  Each notice
containing the name of a person to act as appraiser shall contain also the
person’s address.  Before proceeding to establish the fair market rent, the
appraisers shall subscribe and swear to an oath fairly and impartially to
determine such rent.

 

9

--------------------------------------------------------------------------------


 

If the two appraisers are appointed by the parties as stated in the immediately
preceding paragraph, they shall meet promptly and attempt to determine the fair
market rent.  If they are unable to agree within forty-five (45) days after the
appointment of the second appraiser, they shall attempt to select a third person
meeting the qualifications stated in the immediately preceding paragraph within
fifteen (15) days after the last day the two appraisers are given to determine
the fair market rent.  If they are unable to agree on the third person to act as
appraiser within said fifteen (15) day period, the third person shall be
appointed by the American Arbitration Association (the “Association”), upon the
application of Landlord or Tenant to the office of the Association nearest the
Building.  The person appointed to act as appraiser by the Association shall be
required to meet the qualifications stated in the immediately preceding
paragraph.  Each of the parties shall bear fifty percent (50%) of the cost of
appointing the third person and of paying the third person’s fees.  The third
person, however selected, shall be required to take an oath similar to that
described above.

 

The three appraisers shall meet and determine the fair market rent.  A decision
in which two of the three appraisers concur shall be binding and conclusive upon
the parties.  In deciding the dispute, the appraisers shall act in accordance
with the rules then in force of the Association, subject however, to such
limitations as may be placed on them by the provisions of this Lease.

 

(f)                                    After the fair market rent for the
Renewal Term has been determined by the appraiser or appraisers and the
appraiser or appraisers shall have notified the parties, at the request of
either party, both parties shall execute and deliver to each other an amendment
of this Lease stating the Fixed Basic Rent for the Renewal Term.

 

(g)                                 If the Fixed Basic Rent for the Renewal Term
has not been agreed to or established prior to the commencement of the Renewal
Term, then Tenant shall pay to Landlord an annual rent (“Temporary Rent”) which
Temporary Rent shall be equal to one hundred twenty-five percent (125%) of the
Fixed Basic Rent payable by Tenant for the last year of the Term immediately
preceding the Renewal Term.  Thereafter, if the parties shall agree upon a Fixed
Basic Rent, or the Fixed Basic Rent shall be established upon the determination
of the fair market rent by the appraiser or appraisers, at a rate at variance
with the Temporary Rent (i) if such Fixed Basic Rent is greater than the
Temporary Rent, Tenant shall promptly pay to Landlord the difference between the
Fixed Basic Rent determined by agreement or the appraisal process and the
Temporary Rent, or (ii) if such Fixed Basic Rent is less than the Temporary
Rent, Landlord shall credit to Tenant’s subsequent monthly installments of Fixed
Basic Rent the difference between the Temporary Rent and the Fixed Basic Rent
determined by agreement or the appraisal process.

 

(h)                                 In describing the fair market rent during
the Renewal Term, the appraiser or appraisers shall be required to take into
account the rentals at which leases are then being concluded (as of the last day
of the Term) (for leases with similar lease terms with the lessor and lessee
each acting prudently, with knowledge and for self-interest, and assuming that
neither is under undue duress) for comparable space in the Building and in
comparable office buildings in the County of Montgomery.

 

(i)                                     The option granted to Tenant under this
Article 33 may be exercised only by Tenant, its permitted successors and
assigns, and not by any subtenant or any successor to the interest of Tenant by
reason of any action under the Bankruptcy Code, or by any public officer,
custodian, receiver, United States Trustee, trustee or liquidator of Tenant or
substantially all of Tenant’s property.  Tenant shall have no right to exercise
this option subsequent to the date Landlord shall have the right to give the
notice of termination referred to in Article 10 of the Lease unless Tenant cures
the default within the applicable grace period.  Notwithstanding the foregoing,
Tenant shall have no right to extend the term if, at the time it gives notice of
its election (i) Tenant shall not be in occupancy of substantially all of the
Premises or (ii) the Premises (or any part thereof) shall be the subject of a
sublease.  If Tenant shall have elected to extend the term, such election shall
be (at Landlord’s sole option) deemed withdrawn if, at any time after the giving
of notice of such election and prior to the commencement of the Renewal Term,
Tenant shall sublease (all or any portion of) the Premises or assign Tenant’s
interest in this Lease.

 

34.                               TERMINATION OPTION:

 

Notwithstanding anything to the contrary contained herein, Tenant shall have a
one-time option to surrender the Premises (“Termination Option”) in accordance
with the following terms and conditions:

 

a.                                       If Tenant desires to exercise the
Termination Option, Tenant shall give Landlord irrevocable written notice
(“Termination Notice”) of Tenant’s exercise of this Termination Option, which
shall be delivered by certified mail which Termination Notice must be received
by Landlord no later than the date that is nine (9) full months prior to the
Termination Date.  TIME IS OF THE ESSENCE with respect to Landlord’s receipt of
the Termination Notice and all other deadlines in this Article.

 

b.                                      If Tenant gives the Termination Notice
and complies with all the provisions in this Article, the Lease as it applies to
the Premises only shall terminate at 11:59 p.m. on the last day of the month
during which the day prior to the forty-second (42nd) month anniversary of the
Commencement Date occurs (the “Termination Date”).

 

c.                                       In consideration for Tenant’s
termination of this Lease, Tenant shall pay Landlord $118,971.00 (“Termination
Fee”) simultaneously with the Termination Notice sent by Tenant to Landlord.

 

d.                                      Tenant’s obligations to pay Fixed Basic
Rent, Additional Rent, and any other costs or charges under this Lease, and to
perform all other Lease obligations for the period up to and including the
Termination Date, shall survive the termination of this Lease.

 

e.                                       Notwithstanding the foregoing, if at
any time during the period on or after the date on which Tenant shall exercise
its Termination Option, up to and including the Termination Date, Tenant shall
be in default of this Lease, then Landlord may elect, but is not obligated, to
cancel and declare null and void Tenant’s exercise of the Termination Option and
this Lease shall continue in full force and effect for the full Term hereof
unaffected by Tenant’s exercise of the Termination Option.  If Landlord does not
cancel Tenant’s exercise of the Termination Option after Tenant’s default,
Tenant shall cure any default within the period of time specified in this Lease
and this obligation shall survive the Termination Date.

 

10

--------------------------------------------------------------------------------


 

f.                                         In the event Tenant exercises the
Termination Option, Tenant covenants and agrees to surrender full and complete
possession of the Premises to Landlord on or before the Termination Date vacant,
broom-clean, in good order and condition, reasonable wear and tear excluded,
and, in accordance with the provisions of this Lease, and thereafter the
Premises shall be free and clear of all leases, tenancies, and rights of
occupancy of any entity claiming by or through Tenant.

 

g.                                      If Tenant shall fail to deliver
possession of the Premises on or before the Termination Date in accordance with
the terms hereof, Tenant shall be deemed to be a holdover Tenant from and after
the Termination Date, and in such event all covenants and terms of Article 19
shall apply and shall also be liable to Landlord for all costs and expenses
incurred by Landlord in securing possession of the Premises.  Landlord may
accept any such sums from Tenant without prejudice to Landlord’s right to evict
Tenant from the Premises by any lawful means.

 

h.                                      If Tenant properly and timely exercises
the Termination Option and properly and timely satisfies all other monetary and
non-monetary obligations under this Lease, the Lease as it applies to the
Premises shall cease and expire on the Termination Date with the same force and
effect as if said Termination Date were the date originally provided in this
Lease as the Expiration Date of the Term hereof.

 

i.                                          If this Lease has been assigned or
all or a portion of the Premises has been sublet, this Termination Option shall
be deemed null and void and neither Tenant nor any assignee or sublessee shall
have the right to exercise such option during the term of such assignment or
sublease.

 

THE UNDERSIGNED TENANT ACKNOWLEDGES THAT IT FULLY UNDERSTANDS THE CONFESSIONS OF
JUDGMENT CONTAINED IN RIDER A HEREOF AND THAT THE LANDLORD-TENANT RELATIONSHIP
CREATED HEREBY IS COMMERCIAL IN NATURE AND THAT THE UNDERSIGNED WAIVES ANY RIGHT
TO A HEARING WHICH WOULD OTHERWISE BE A CONDITION TO LANDLORD’S OBTAINING THE
JUDGMENTS AUTHORIZED BY Rider A.

 

THE UNDERSIGNED TENANT FURTHER ACKNOWLEDGES AND UNDERSTANDS THAT TENANT HAS
WAIVED ITS RIGHT TO A TRIAL BY JURY.

 

EACH PARTY AGREES that it will not raise or assert as a defense to any
obligation under this Lease, or make any claim that this Lease is invalid or
unenforceable, due to any failure of this document to comply with ministerial
requirements, including requirements for corporate seals, attestations,
witnesses, notarizations or other similar requirements, and each party hereby
waives the right to assert any such defense or make any claim of invalidity or
unenforceability due to any of the foregoing.

 

THE PARTIES to this Lease have executed and delivered this Lease as of the date
set forth above.

 

 

LANDLORD:

 

TENANT:

 

 

 

SENTRY PARK WEST L.L.C.

 

INOVIO BIOMEDICAL CORPORATION

 

 

 

 

By:

Mack-Cali Glendale Limited Partnership, member

 

 

 

 

 

 

By:

Mack-Cali Sub XXII, Inc., general partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

J. Joseph Kim

 

Title:

 

 

Chief Executive Officer

 

11

--------------------------------------------------------------------------------

 

RIDER A

 

Confession of Judgment

 

This Rider is made a part of that certain Lease Agreement dated  
                                 by and between INOVIO BIOMEDICAL CORPORATION,
as Tenant and SENTRY PARK WEST L.L.C., as Landlord.  Notwithstanding, anything
in the Lease to the contrary, the provision of this Rider A shall prevail.

 

LANDLORD SHALL HAVE THE FOLLOWING RIGHTS TO CONFESS JUDGMENT AGAINST TENANT AND
ALL PERSONS CLAIMING THROUGH TENANT, FOR POSSESSION OF THE DEMISED PREMISES TO
LANDLORD:

 

(i)            WHEN THIS LEASE SHALL BE TERMINATED BY REASON OF A DEFAULT BY
TENANT OR ANY OTHER REASON WHATSOEVER, EITHER DURING THE ORIGINAL TERM OF THIS
LEASE OR ANY RENEWAL OR EXTENSION THEREOF, AND ALSO WHEN THE TERM HEREBY CREATED
OR ANY EXTENSION THEREOF SHALL HAVE EXPIRED, IT SHALL BE LAWFUL FOR ANY ATTORNEY
TO APPEAR FOR TENANT IN ANY AND ALL SUITS OR ACTIONS WHICH MAY BE BROUGHT FOR
POSSESSION AND/OR EJECTMENT; AND AS ATTORNEY FOR TENANT TO CONFESS JUDGMENT IN
EJECTMENT AGAINST TENANT AND ALL PERSONS CLAIMING UNDER TENANT FOR THE RECOVERY
BY LANDLORD OF POSSESSION OF THE DEMISED PREMISES, FOR WHICH THIS LEASE SHALL BE
LANDLORD’S SUFFICIENT WARRANT.  UPON SUCH CONFESSION OF JUDGMENT FOR POSSESSION,
IF LANDLORD SO DESIRES, A WRIT OF EXECUTION OR OF POSSESSION MAY ISSUE
FORTHWITH, WITHOUT ANY PRIOR WRIT OR PROCEEDINGS WHATSOEVER.  IF FOR ANY REASON
AFTER SUCH ACTION SHALL HAVE BEEN COMMENCED, THE SAME SHALL BE DETERMINED AND
THE POSSESSION OF THE DEMISED PREMISES SHALL REMAIN IN OR BE RESTORED TO TENANT,
THEN LANDLORD SHALL HAVE THE RIGHT UPON ANY SUBSEQUENT OR CONTINUING DEFAULT OR
DEFAULTS, OR AFTER EXPIRATION OF THE LEASE, OR UPON THE TERMINATION OF THIS
LEASE AS HEREINBEFORE SET FORTH, TO BRING ONE OR MORE FURTHER ACTIONS AS
HEREINBEFORE SET FORTH TO RECOVER POSSESSION OF THE DEMISED PREMISES.

 

(ii)           In any action of ejectment, Landlord shall cause to be filed in
such action an affidavit made by Landlord or someone acting for Landlord setting
forth the facts necessary to authorize the entry of judgment, of which facts
such affidavit shall be conclusive evidence.  If a true copy of this Lease shall
be filed in such action (and the truth of the copy as asserted in the affidavit
of Landlord shall be sufficient evidence of same), it shall not be necessary to
file the original Lease as a warrant of attorney, any rule of court, custom or
practice to the contrary notwithstanding.

 

(iii)          The right to enter judgment against Tenant and to enforce all of
the other provisions of this Lease herein provided for, at the option of any
assignee of this Lease, may be exercised by any assignee of Landlord’s right,
title and interest in this Lease in Tenant’s own name, notwithstanding the fact
that any or all assignments of such right, title and interest may not be
executed and/or witnessed in accordance with the Act of Assembly of May 28,
1715, 1 Sm. L. 94, and all supplements and amendments thereto that have been or
may hereafter be passed.  Tenant hereby expressly waives the requirements of
such Act of Assembly and any and all laws regulating the manner and/or form in
which such assignments shall be executed and witnessed.

 

(iv)          Tenant acknowledges that it has been represented by counsel in
connection with the negotiation of this Lease, that it has read and discussed
with such counsel the provisions herein relating to confession of judgment, and
that it understands the nature and consequences of such provisions.

 

The rights and remedies set forth herein in favor of Landlord shall be in
addition to any other rights and remedies that Landlord may have under the Lease
or at law or in equity.

 

THE PRIOR PARAGRAPHS SET FORTH WARRANTS OF AUTHORITY FOR AN ATTORNEY TO CONFESS
JUDGMENTS AGAINST TENANT FOR POSSESSION OF THE PREMISES.  IN GRANTING THESE
WARRANTS OF ATTORNEY TO CONFESS JUDGMENTS AGAINST TENANT HEREBY KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY, AND, ON THE ADVISE OF THE SEPARATE COUNSEL OF
TENANT, UNCONDITIONALLY WAIVES ANY AND ALL RIGHTS TENANT HAS OR MAY HAVE WITH
RESPECT TO PRIOR NOTICE AND AN OPPORTUNITY FOR HEARING UNDER THE

 

1

--------------------------------------------------------------------------------


 

RESPECTIVE CONSTITUTIONS AND LAWS OF THE UNITED STATES AND THE COMMONWEALTH OF
PENNSYLVANIA.

 

In consideration of the promises and covenants set forth in the Lease of which
this Rider is a part, and intending to be legally bound hereby, Tenant has
caused this Rider to be executed this         th day of                   ,
200 .

 

 

Tenant

 

INOVIO BIOMEDICAL CORPORATION

 

By:

 

 

Name:

J. Joseph Kim

 

 

 

 

Title:

President and CEO

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LOCATION OF PREMISES

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RULES AND REGULATIONS

 

1.          OBSTRUCTION OF PASSAGEWAYS: Tenant will not: (i) obstruct the
sidewalks, entrance(s), passages, courts,  elevators, vestibules, stairways,
corridors and other public parts of the Building, or (ii) interfere with the
ability of Landlord and other tenants to use and enjoy any of these areas, and
(iii) use them for any purpose other than ingress and egress.

 

2.          WINDOWS:  Tenant will not cover or obstruct windows in the
Premises.  No bottles, parcels or other articles will be placed on the
windowsills, in the halls, or in any other part of the Building other than the
Premises.  No article will be thrown out of the doors or windows of the
Premises.

 

3.          PROJECTIONS FROM BUILDING: No awnings, air-conditioning units or
other fixtures will be attached to the outside walls or the window sills of the
Building or otherwise affixed so as to project from the Building, without the
prior written consent of Landlord.

 

4.          SIGNS:  Tenant will not affix any sign or lettering to any part of
the outside of the Premises, or any part of the inside of the Premises so as to
be visible from the outside of the Premises, without the prior written consent
of Landlord.  However, Tenant will have the right to place its name on any door
leading into the Premises, the size, color and style thereof to be subject to
the Landlord’s approval, which approval shall not be unreasonably withheld,
conditioned or delayed. Tenant’s name will be placed on the Building directory. 
Tenant will not have the right to have additional names placed on the Building
directory without Landlord’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed.

 

5.          FLOOR COVERING: Tenant will not lay linoleum or other similar floor
covering so that the same will come in direct contact with the floor of the
Premises.  If linoleum or other similar floor covering is desired to be used, an
interlining of builder’s deadening felt will first be fixed to the floor by a
paste or other material that may easily be removed with water.  The use of
cement or other similar adhesive material for this purpose is expressly
prohibited.

 

6.          INTERFERENCE WITH OCCUPANTS OF BUILDING: Tenant will not make, or
permit to be made, any unseemly or disturbing noises or odors and will not
interfere with other tenants or those having business with them.  Tenant will
keep all mechanical apparatus in the Premises free of vibration and noise which
may be transmitted beyond the limits of the Premises.

 

7.          LOCK KEYS: No additional locks or bolts of any kind will be placed
on any of the doors or windows by Tenant.  Tenant will, on the expiration or
earlier termination of Tenant’s tenancy, deliver to Landlord all keys to any
space within the Building either furnished to or otherwise procured by Tenant,
and in the event of the loss of any keys furnished, Tenant will pay to Landlord
the cost thereof.  Tenant, before closing and leaving the Premises, will ensure
that all windows are closed and entrance doors locked.  Nothing in this
Paragraph 7 will be deemed to prohibit Tenant from installing a security system
within the Premises, provided: (1) Tenant obtains Landlord’s consent which will
not be unreasonably withheld or delayed; (2) Tenant supplies Landlord with
copies of the plans and specifications of the system; (3) such installation will
not damage the Building or any Common Facilities; (4) all costs of installation
and removal (if required by Landlord) will be borne solely by Tenant; and
(5) Landlord is afforded the security code or other means of access to the
Premises for purposes permitted under the Lease.

 

8.          CONTRACTORS: Tenant will not enter into any contract of any kind
with any supplier of towels, water, toilet articles, waxing, rug shampooing,
venetian blind washing, furniture polishing, lamp servicing, cleaning of
electrical fixtures, removal of waste paper, rubbish or garbage, or other like
service, nor will Tenant install or cause to be installed any machine of any
kind (other than customary office equipment) in the Premises, other portions of
the Building or the Real Property without the prior written consent of the
Landlord.  Tenant will not employ any persons other than Landlord’s janitors for
the purpose of cleaning the Premises without the prior written consent of
Landlord.  Landlord will not be responsible to Tenant for any loss of property
from the Premises, however occurring, or for any damage to the effects of Tenant
by such janitors or any of its employees, or by any other person or any other
cause.

 

9.          PROHIBITED ON PREMISES: Tenant will not conduct, or permit any other
person to conduct, any auction upon the Premises, nor will Tenant manufacture or
store, or permit others to manufacture or store, goods, wares or merchandise
upon the Premises, without the prior written approval of Landlord, except the
storage in customary amounts of ordinary office supplies to be used by Tenant in
the conduct of its business.  Tenant will not permit the Premises to be used for
gambling.  Tenant will not permit any portion of the Premises to be occupied as
an office for a public stenographer or typewriter, or for the manufacture or
sale of intoxicating beverages, narcotics, tobacco in any form or as a barber or
manicure shop or for any medical use, including medical testing on humans or
animals.  Canvassing, soliciting and peddling at the Real Property are
prohibited, and Tenant will cooperate to prevent the same.  No bicycles,
vehicles or animals of any kind will be brought into or kept in or about the
Real Property, except guide dogs.

 

10.        PLUMBING, ELECTRIC AND TELEPHONE WORK: Plumbing facilities will not
be used for any purpose other than those for which they were constructed; and no
sweepings, rubbish, ashes, newspaper or other substances of any kind will be
thrown into them.  Waste and excessive or unusual amounts of electricity or
water use is prohibited.  When electric or communications wiring of any kind is
introduced, it must be connected as directed by Landlord, and no stringing or
cutting of wires will be allowed, except by prior written consent of Landlord,
and will be done by contractors approved by Landlord.

 

11.        MOVEMENT OF FURNITURE, FREIGHT OR BULKY MATTER: The carrying in or
out of freight, furniture or bulky matter of any description must take place
during such hours as Landlord may from time to time reasonably determine and
only after advance notice to the manager of the Building.  The persons employed
by Tenant for such work must be reasonably acceptable to Landlord and provide
liability insurance reasonably satisfactory to Landlord.  Tenant may, subject to
these provisions, move freight, furniture, bulky matter, and other material into
or out of the Premises on Saturdays between the hours of 9:00 a.m. and 1:00 p.m.
and Monday through Friday anytime before 7:45 a.m. or anytime after 5:30 p.m.,
provided Tenant pays additional costs, if any, incurred by Landlord for elevator
operators or security guards, and for any other expenses occasioned by such
activity of Tenant.  If, at least three (3) days prior to such activity,
Landlord requests that Tenant deposit with Landlord a sum which Landlord
reasonably estimates to be the amount of such additional cost, the Tenant will
deposit such sum with Landlord as security for such cost.  There will not be
used in the Building or Premises, either by Tenant or by others, any hand trucks
except those equipped with rubber tires and side guards, and no hand trucks will
be allowed in the elevators without the consent of the superintendent of the
Building.

 

1

--------------------------------------------------------------------------------


 

12.        SAFES AND OTHER HEAVY EQUIPMENT: Landlord reserves the right to
prescribe the weight and position of all safes and other heavy equipment so as
to distribute their weight properly and to prevent any unsafe condition from
arising.  Tenant will not place a load upon any floor of the Premises exceeding
the floor load per square foot area which it was designed to carry or which is
allowed by law.

 

13.        ADVERTISING:  Landlord may prohibit any advertising by Tenant which
in Landlord’s reasonable opinion tends to impair the reputation of the Building
or its desirability as a building for offices, and upon written notice from
Landlord, Tenant will refrain from or discontinue such advertising.

 

14.        NON-OBSERVANCE OR VIOLATION OF RULES BY OTHER TENANTS: Landlord will
not be responsible to Tenant for non-observance or violation of any of these
rules and regulations by any other tenant.

 

15.        AFTER HOURS USE: Landlord reserves the right to exclude from the
Building during Building Hours and at all hours on Saturdays, Sundays and
Building Holidays, all persons who do not present a pass to the Building signed
by the Tenant.  Each Tenant will be responsible for all persons for whom such a
pass is issued and will be liable to the Landlord for the acts of such persons.

 

16.        RESERVATION OF RIGHTS: Landlord reserves to itself any and all rights
not granted to Tenant hereunder, including  the following:

 

a)            the exclusive right to the use of the name of the Building for all
purposes, except that Tenant may use the name  as its business address and for
no other purposes;

 

b)            the right to change the name or address of the Building, without
incurring any liability to Tenant for doing so;

 

c)            the right to install and maintain signs on the exterior of the
Building;

 

d)            the exclusive right to use and/or allow others to use the roof of
the Building;

 

e)            the right to limit the space on the directory of the Building to
be allotted to Tenant; and

 

f)             the right to grant to anyone the right to conduct any particular
business or undertaking in the Building.

 

17.        HEALTH AND SAFETY: Tenant will be responsible for initiating,
maintaining and supervising all health and safety precautions and/or programs
required by Legal Requirements applicable to the Premises and/or Tenant’s use
and occupancy of the Premises.

 

— END —

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

WORKLETTER AGREEMENT

 

INOVIO BIOMEDICAL CORPORATION (“Tenant”) and we (“Landlord”) are executing a
written lease (“Lease”), covering premises located at 1787 Sentry Park West,
Blue Bell, PA, as more particularly described in the Lease (“Premises”).

 

To induce Tenant to enter into the Lease (which is hereby incorporated by
reference) and in consideration of the covenants contained in this Workletter
Agreement (the “Workletter”), Landlord and Tenant agree as follows:

 

1.             Landlord, at its sole cost and expense, will have its architect
prepare the following architectural and mechanical drawings and specifications
based upon the sketch layout supplied to Landlord by Tenant.

 

a.             Architectural drawings and specifications for Tenant’s partition
layout, reflected ceiling, placement of electrical outlets and other
installations for the work to be done by Landlord.

 

b.             Mechanical plans and specifications where necessary for
installation of air conditioning systems, ductwork and heating.

 

All such plans and specifications are expressly subject to Landlord’s written
approval, which approval will not be unreasonably withheld.

 

2.             Landlord agrees to cause the partition plan, electrical plan and
the reflected ceiling plan to be delivered to Tenant on or before the fifteenth
(15th) day after Lease execution.  Tenant agrees to approve the plans by
initialing and returning them to Landlord within three (3) days of receipt of
each plan.  Upon approval of the plans initialed by Tenant, Landlord will file
the plans with the appropriate governmental agencies. This Lease is expressly
conditioned upon Landlord obtaining a building permit from the appropriate
government official for the Work (as hereinafter defined).

 

3.             Landlord agrees, at its expense and without charge to Tenant
(unless otherwise provided), to do the work in the Premises as shown on the
approved plans described above and described on SK-3 dated October 1, 2009 and
the “Description of Materials” schedule attached to this Workletter, which will
be referred to as the “Work” in the following provisions of this Workletter. 
“Building Standard” will mean the type and grade of material, equipment and/or
device designated by Landlord as standard for the Building.  All items are
Building Standard unless otherwise noted.

 

4.             Intentionally omitted.

 

5.             All low partitioning, workstation modules, bank screen partitions
and prefabricated partition systems will be furnished and installed by Tenant at
its expense.

 

6.             The installation or wiring of telephone and computer (data)
outlets is not part of the Work. Tenant will bear the responsibility to provide
its own telephone and data systems at Tenant’s sole cost and expense.

 

7.             Changes in the Work, if necessary or requested by the Tenant,
will be accomplished after the execution of the Lease and  this Workletter, and
without invalidating any part of the Lease or Workletter, by written agreement
between Landlord and Tenant (referred to as a “Change Order”).  Each Change
Order will be prepared by Landlord and signed by both Tenant  and Landlord
stating their agreement on all of the following:

 

a.             The scope of the change in the Work; and

 

b.             The cost of the change; and

 

c.             The manner in which the cost will be paid; and

 

d.             The estimated extent of any adjustment to the Commencement Date
(if any) as a result of the change in the Work.

 

Each and every Change Order will be signed by Landlord’s and Tenant’s respective
construction representatives.  In no event will any Change Order(s) be permitted
without such authorizations.  A 10% supervision plus 10% overhead charge will be
added to the cost of any Change Order and to the cost of any other work to be
performed by Landlord in the Premises due to changes requested by Tenant after
Landlord’s completion of the Work.  If Tenant fails to approve any such Change
Order within one (1) week, it will be deemed disapproved in all respects by
Tenant, and Landlord will not be authorized to proceed on it.  Any increase in
the cost of the Work or the change in the Work stated in a Change Order
requested by Tenant which results from Tenant’s failure to timely approve and
return said Change Order will be paid by Tenant.  Tenant agrees to pay Landlord
the cost of any Change Order requested by Tenant upon receipt of an invoice for
the Change Order.

 

8.             If Tenant elects to use the architect suggested by Landlord, this
architect becomes solely the Tenant’s agent with respect to the plans,
specifications and the Work.  If any change is made after completion of
schematic drawings and prior to completion of final construction documents which
result in a Change Order and additional costs, such costs will be the
responsibility of the Tenant.

 

9.             Upon substantial completion of the Work which shall be determined
by Landlord’s architect at Landlord’s expense and prior to Tenant’s occupancy of
all or any part of the Premises, Tenant will identify and list any portion of
the Work which does not conform to this Workletter or the Lease (“Punch List”). 
The Landlord will review with the Tenant all of the items so listed and correct
or complete any portion of the Work referenced in the Punch List which fails to
conform to the requirements of this Workletter or the Lease.

 

10.           The terms contained in the Lease (which includes all Exhibits to
the Lease) constitute Landlord’s agreement with Tenant with respect to the Work.

 

11.           Except as set forth in the last sentence of this paragraph or
other provisions of the Lease, all Work within the Premises will become the
property of Landlord upon installation, except for those items described in
paragraph 5 above, including workstation modules.  No refund, credit or removal
of any Work will be permitted at the expiration or earlier termination of the
Lease.  Items installed that are not integrated in any way with the Work (e.g.,
furniture and other trade fixtures) become the property of Tenant upon
installation.

 

1

--------------------------------------------------------------------------------


 

12.           It is agreed that notwithstanding the date provided in the Basic
Lease Provisions for the Commencement Date, the term will not commence until the
earlier of (i) the date Tenant (or anyone claiming under or through Tenant)
occupies all or any part of the Premises and commences business operations or
(ii) the date Landlord has “substantially completed” the Work; provided,
however, that if Landlord is delayed in substantially completing the Work as a
result of:

 

a.             Tenant’s failure to approve the plans and specifications in
accordance with Paragraph 2 of this Workletter;

 

b.             Tenant’s failure to furnish interior finish specifications (i.e.,
paint colors, carpet selection, etc.) to Landlord by  the fifth (5th) business
day after Tenant has approved the plans and specifications pursuant to Paragraph
2;

 

c.             Tenant’s request for materials, finishes or installations other
than Landlord’s Building Standard;

 

d.             Tenant’s changes in the Work;

 

e.             The performance of a person, firm, partnership or corporation
employed by Tenant and the non-completion of work by such person, firm,
partnership or corporation; and/or

 

f.              Any act or omission of Tenant which delays governmental
inspections and approvals, including, if necessary and without limitation,
failure to install furniture and/or failure to obtain low voltage wiring
permits;

 

then the Commencement Date will be accelerated by the number of days of such
delay, and Tenant’s obligation to pay Fixed Basic Rent and Additional Rent will
commence as of such earlier date.

 

13.           Landlord will permit Tenant and its agents to enter, as licensees
only, the Premises prior to the Commencement Date so that Tenant may perform
through its own contractors such other work and decorations as Tenant may desire
at the same time Landlord’s contractors are working in the Premises.  Such
license shall not trigger an earlier Commencement Date. The foregoing license to
enter prior to the Commencement Date, however, is conditioned upon:

 

a.             Tenant’s workmen and mechanics working in harmony and not
interfering with the labor employed by Landlord, Landlord’s mechanics or
contractors or by any other tenant or its mechanics or contractors;

 

b.             Tenant providing Landlord with evidence of Tenant’s contractors
and subcontractors carrying such worker’s compensation insurance as required by
law, commercial general liability and property insurance in amounts no less than
the amounts set forth in Article 22 a) of the Lease.  If at any time such entry
will cause disharmony or interference of the nature described in subparagraph 13
a) above, this license may be withdrawn by Landlord upon forty-eight (48) hours
written notice to Tenant.  Such entry will be deemed controlled by all of the
terms, covenants, provisions and conditions of the Lease, except as to the
covenant to pay Fixed Basic Rent, Additional Rent and utilities.  Landlord will
not be liable in any way for any injury, loss or damage which may occur to any
of Tenant’s decorations or installations made prior to the Commencement Date,
the same being solely at Tenant’s risk; and

 

c.             Tenant will use union contractors if required by Landlord so long
as Landlord is also using union contractors.

 

14.           No part of the Premises will be deemed unavailable for occupancy
by Tenant, nor will any work which the Landlord is obligated to perform in such
part of the Premises be deemed incomplete for the purpose of any adjustment of
Fixed Basic Rent payable under the Lease, if minor details of construction,
decoration or mechanical adjustments exist and the non-completion of such
details does not materially interfere with the Tenant’s use of such part of the
Premises.

 

15.           If construction is to occur in a space occupied by Tenant’s
employees, Tenant will be liable for all costs associated with a delay, if
Tenant fails to comply with a submitted construction schedule to relocate
personnel, furniture or equipment.  These costs will include, but not be limited
to, the following:

 

a.             cost of construction workers time wasted;

 

b.             cost of any overtime work necessary to meet schedule deadlines;
and

 

c.             any other costs associated with delays in final completion.

 

16.           This Workletter is based on the materials and layouts set forth or
referenced in the Workletter.  Any change to the materials and layout will
require a recalculation of construction costs and any increases in costs caused
by changes made by Tenant shall be Tenant’s responsibility.  Such recalculation
will not negate any other Article of this Lease.

 

17.           All sums payable by Tenant to Landlord in connection with this
Exhibit C and any other work to be performed by Landlord within the Premises and
billable to Tenant will be deemed Additional Rent.

 

18.           With respect to the construction work being conducted in or about
the Premises, each party agrees to be bound by the approval and actions of their
respective construction representatives.  Unless changed by written
notification, the parties designate the following individuals as their
respective construction representatives:

 

 

FOR LANDLORD:

FOR TENANT:

 

 

 

 

Clete MacDonald

Kevin Rassas

 

c/o Mack-Cali Realty Corporation

Inovio Biomedical Corporation

 

2200 Renaissance Boulevard

450 Sentry Parkway

 

King of Prussia, PA 19406

Blue Bell, PA 19422

 

2

--------------------------------------------------------------------------------


 

Description of Materials

 

3

--------------------------------------------------------------------------------

 

EXHIBIT D

 

CLEANING SERVICES

(Five Nights Per Week)

 

TENANT’S PREMISES

 

1.            Vacuum clean all carpeted areas.

 

2.            Sweep and dust mop all non-carpeted areas. Wet mop whenever
necessary.

 

3.            All office furniture such as desks, chairs, files, filing
cabinets, etc. will be dusted with a clean treated dust cloth whenever necessary
and only if such surfaces are clear of Tenant’s personal property including but
not limited to plants.

 

4.            Empty wastepaper baskets and remove waste to designated areas.

 

5.            All vertical surfaces within arms reach will be spot cleaned to
remove finger marks and smudges.  Baseboard and window sills are to be spot
cleaned whenever necessary.

 

6.            All cleaning of cafeterias, vending areas and kitchen facilities
are excluded.  Tenant may make necessary arrangements for cleaning these areas
directly with Landlord’s cleaning maintenance company.

 

7.            Cleaning hours will be Monday through Friday between 5:30 p.m. and
11:00 p.m.

 

8.            No cleaning service is provided on Saturday, Sunday and Building
Holidays.

 

9.             Cartons or refuse in excess of that which can be placed in
wastebaskets will not be removed.  Tenant is responsible to place such unusual
refuse in trash dumpster.

 

10.           Cleaning maintenance company will neither remove nor clean tea,
office cups or similar containers.  If such liquids are spilled in wastebaskets,
the wastebaskets will be emptied but not otherwise cleaned.  Landlord will not
be responsible for any stained carpet caused from liquids leaking or spilling
from Tenant’s wastebaskets.

 

11.           Glass entrance doors will be cleaned nightly.  Interior glass
doors or glass partitions are excluded. Tenant may make arrangements for
cleaning interior glass doors and partitions with Landlord’s cleaning
maintenance company.

 

COMMON AREAS

 

1.            Vacuum all carpeting in entrance lobbies, outdoor mats and all
corridors.

 

2.            Wash glass doors in entrance lobby with a clean damp cloth and dry
towel.

 

3.            Sweep and/or wet mop all resilient tile flooring. Clean hard
surface floors such as quarry tile, etc..

 

4.            Wash, clean and disinfect water fountains.

 

5.            Clean all elevator cabs and stairwells.

 

6.            Lavatories — Men and Women.

a.     Floors in all lavatories will be wet mopped with a germicidal detergent
to ensure a clean and germ free surface.

b.     Wash and polish all mirrors, shelves, bright work including any piping
and toilet seats.

c.     Wash and disinfect wash basins and sinks using a germicidal detergent.

d.     Wash and disinfect toilet bowls and urinals.

e.     Keep lavatory partitions, tiled walls, dispensers and receptacles in a
clean condition using a germicidal detergent when necessary.

f.      Empty and sanitize sanitary disposal receptacles.

g.     Fill toilet tissue holders, towel dispensers and soap dispensers. Refills
to be supplied by Landlord or its cleaning contractor.

 

7.           Clean all air ventilation grill work in ceilings.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

BUILDING HOLIDAYS

 

BUILDING CLOSED

 

 

* NEW YEAR’S DAY *

 

 

* MEMORIAL DAY *

 

 

* INDEPENDENCE DAY *

 

 

* LABOR DAY *

 

 

* THANKSGIVING DAY *

 

 

* CHRISTMAS DAY *

 

 

— END —

 

1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

COMMENCEMENT DATE AGREEMENT

 

1.0          PARTIES

 

THIS AGREEMENT made the                   day of                 , 200  is by
and between                                  (“Landlord”) whose address is c/o
Mack-Cali Realty Corporation, 343 Thornall Street, P.O. Box 7817, Edison, New
Jersey 08818-7817 and                                                   
(“Tenant”) whose address is
                                                                                .

 

2.0          STATEMENT OF FACTS

 

2.1           Landlord and Tenant entered into a Lease dated
                        , 200  (referred to as the “Lease” in this Agreement)
setting forth the terms of occupancy by Tenant of approximately               
gross rentable square feet on the            (      ) floor (referred to as the
“Premises” in this Agreement) at
                                                           (referred to as
“Building” in this Agreement); and

 

2.2           The Commencement Date of the Term of the Lease has been determined
in accordance with the provisions of Article 20 of the Lease.

 

3.0          STATEMENT OF TERMS

 

The parties conclusively agree that they have received good and valuable
consideration for making the following agreements:

 

3.1           The Commencement Date of the Term of the Lease is
                     , 200  and the Expiration Date of the Term is
                           , 20    ,  and Articles 4 and 6 of the Basic Lease
Provisions are modified accordingly.

 

3.2           Tenant represents and warrants to Landlord that (i) there exists
no default under the Lease either by Tenant or Landlord; and (ii) there exists
no offset, defense or counterclaim to Tenant’s obligations under the Lease.

 

3.2           This Agreement is executed by the parties hereto for the purpose
of providing a record of the Commencement and Expiration Dates of the Lease.

 

EXCEPT as modified in this Agreement, the Lease will remain in full force and
effect as if the same were set forth in full in this Agreement, and Landlord and
Tenant ratify and confirm all the terms and conditions of the Lease as modified
by this Agreement.

 

THIS AGREEMENT will be binding upon and inure to the benefit of the parties
hereto and their respective legal representatives, successors and permitted
assigns.

 

EACH PARTY AGREES that it will not raise or assert as a defense to any
obligation under the Lease or this Agreement or make any claim that the Lease or
this Agreement is invalid or unenforceable due to any failure of this document
to comply with ministerial requirements including, but not limited to,
requirements for corporate seals, attestations, witnesses, notarizations or
other similar requirements, and each party waives the right to assert any such
defense or make any claim of invalidity or unenforceability due to any of the
failures described above.

 

Landlord and Tenant have executed this Agreement as of the date and year first
above written and represent and warrant to each other that the individual
signing this Agreement on its behalf possesses the requisite authority to sign
this Agreement.

 

LANDLORD

TENANT

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

TAX AND OPERATING COST RIDER

 

Tenant will pay in addition to the Fixed Basic Rent provided in this Lease,
Additional Rent to cover Tenant’s Percentage of the increased cost to Landlord,
for each of the categories enumerated in this Exhibit, over the “Base Period
Costs” for these categories.

 

a.             Operating Cost Escalation — If the Operating Costs incurred for
the  Real Property for any Lease Year or Partial Lease Year during the Term will
be greater than the Base Operating Costs (reduced proportionately to correspond
to the duration of periods less than a Lease Year), then Tenant will pay to
Landlord, as Additional Rent, Tenant’s Percentage of all such excess Operating
Costs.  Operating Costs will include, by way of illustration and not of
limitation: personal property taxes; management fees for the Building only;
labor, including all wages and salaries for those employees working at the
Building (to the extent that employees work at the Building and other
building(s) owned or managed by Landlord or an affiliate of Landlord, such wages
and salaries shall be reasonably allocated by Landlord among such buildings);
social security and other taxes which may be levied against Landlord upon such
wages and salaries; supplies; repairs and maintenance; maintenance and service
contracts; painting; wall and window washing; tools and equipment (which are not
required to be capitalized for federal income tax purposes); trash removal; lawn
care; snow removal and all other items properly constituting direct operating
costs according to standard accounting practices (collectively referred to as
the “Operating Costs” in this Lease); but not including depreciation of Building
or equipment; interest; income or excess profits taxes; costs of maintaining the
Landlord’s corporate existence; franchise taxes; any expenditures required to be
capitalized for federal income tax purposes, unless said expenditures are for
the purpose of reducing Operating Costs at the Real Property, or those which
under generally applied real estate practice are expensed or regarded as
deferred expenses or are required under any Legal Requirement, in which event
the costs thereof shall be included.  Notwithstanding anything contained herein
to the contrary, any additional costs incurred by Landlord during the Calendar
Year by reason of Landlord or any of its vendors entering into new labor
contracts or renewals or modifications of existing labor contracts will not be
included in Base Operating Costs.  In addition, Tenant will pay Landlord
Tenant’s Percentage of all costs and expenses incurred by Landlord in connection
with complying with any “homeland security” requirements and such costs and
expenses will not be included in Operating Costs.

 

If any repair, replacement or improvement within the definition of Operating
Costs is capitalized under generally accepted accounting principles, then
(A) the cost of any such repair, replacement or improvement shall only be
included in Operating Costs if such repair, replacement or improvement (i) is
necessary to comply with any governmental or quasi-governmental law, statute,
ordinance, rule, order, requirements or regulation, which is enacted or
promulgated after the date hereof, (ii) is reasonably intended to reduce
Operating Costs or (iii) constitutes a replacement which in Lessor’s reasonable
judgment is economically prudent to make in lieu of repairs, (B) the cost
thereof shall be amortized on a straight line basis over the lesser of ten
(10) years or the useful life of such repair, (C) the amount so amortized
attributable to such repair, replacement or improvement shall be included in
Operating Costs in each Lease Year for such portion of the amortization period
which occurs during the Term, provided, however, that all amounts thereof
included in Operating Costs in any Lease Year subsequent to the year paid shall
have added thereto interest from the date Lessor incurred such cost.  For
amortization purposes, applicable interest shall be two (2) percentage points in
excess of the prime rate charged by JP Morgan Chase Bank, or its successor, at
the time of expenditure.

 

b.             Intentionally omitted.

 

c.             Tax Escalation — If the Real Estate Taxes for the Real Property
for any Lease Year or Partial Lease Year during the Lease Term will be greater
than the Base Real Estate Taxes (reduced proportionately to correspond to the
duration of periods less than a Lease Year), then Tenant will pay to Landlord as
Additional Rent, Tenant’s Percentage of all such excess Real Estate Taxes.

 

As used in this Lease, “Real Estate Taxes” mean the property taxes and
assessments imposed upon the Building and other portions of the Real Property,
or upon the rent payable to the Landlord, including, but not limited to, real
estate, city, county, village, school and transit taxes, or taxes, assessments,
or charges levied, imposed or assessed against the  Real Property by any taxing
authority, whether general or specific, ordinary or extraordinary, foreseen or
unforeseen.  If due to a future change in the method of taxation, any franchise,
income or profit tax will be levied against Landlord in substitution for, or in
lieu of, or in addition to, any tax which would otherwise constitute a Real
Estate Tax, such franchise, income or profit tax will be deemed to be a Real
Estate Tax for purposes of this Lease.

 

Landlord, will have the exclusive right, but not the obligation, to contest or
appeal any Real Estate Tax assessment levied on all or any part of the Real
Property.

 

d.             Insurance Cost Escalation — If the Insurance Costs for the Real
Property for any Lease Year or Partial Lease Year during the Term will be
greater than the Base Insurance Costs (reduced proportionately to correspond to
the duration of periods less than a Lease Year), Tenant will pay to Landlord as
Additional Rent for each Lease Year or Partial Lease Year, Tenant’s Percentage
of such excess Insurance Costs.

 

As used in this Lease, “Insurance Costs” mean all fire, general liability and
other insurance costs, together with any deductibles, incurred by Landlord in
connection with its operation and maintenance of the Real Property for any Lease
Year or Partial Lease Year during the Term.

 

e.             Lease Year — As used in this Lease, Lease Year will mean a
calendar year. Any portion of the Term which is less than a Lease Year, that is,
from the Commencement Date through the following December 31, and from the last
January 1 falling within the Term to the end of the Term, will be deemed a
“Partial Lease Year”.  Any reference in this Lease to a Lease Year will, unless
the context clearly indicates otherwise, be deemed to be a reference to a
Partial Lease Year if the period in question involves a Partial Lease Year.

 

1

--------------------------------------------------------------------------------


 

f.              Payment — Prior to each Lease Year, Landlord will give Tenant an
estimate of amounts payable under this Rider for such Lease Year or Partial
Lease Year. By the first day of each month during such Lease Year or Partial
Lease Year, Tenant will pay Landlord one-twelfth (1/12th) of the estimated
amount.  If, however, the estimate is not given before such Lease Year or
Partial Lease Year begins, Tenant will continue to pay by the first day of each
month on the basis of last year’s estimate, if any, until the month after the
new estimate is given.  As soon as practicable after each Lease Year or Partial
Lease Year ends, Landlord will give Tenant a statement (the “Statement”) showing
the actual amounts payable by Tenant under this Rider for such Lease Year.  If
the Statement shows that the actual amount Tenant owes for such Lease Year or
Partial Lease Year is less than the estimated amount paid by Tenant during such
Lease Year or Partial Lease Year, Landlord, at its option, will either return
the difference or credit the difference against the next succeeding
payment(s) of Additional Rent.  If the Statement shows that the actual amount
Tenant owes is more than the estimated Additional Rent paid by Tenant during
such Lease Year or Partial Lease Year, Tenant will pay the difference within
thirty (30) days after the Statement is delivered to Tenant.

 

g.             Books and Reports — Landlord will maintain books of account
which, provided that Tenant has not breached this Lease, will be open to Tenant
and its representatives at all reasonable times so that Tenant can determine
that such Operating, Insurance and Real Estate Tax Costs have, in fact, been
paid or incurred. Tenant’s representatives will mean only (i) Tenant’s employees
or (ii) a Certified Public Accounting firm, and neither Tenant’s employees nor
any Certified Public Accounting firm will be permitted to perform such
inspection and/or audit on a contingency basis or for any other tenant in the
Building.  At Landlord’s request, Tenant and/or Tenant’s Certified Public
Accounting firm will execute a confidentiality agreement reasonably acceptable
to Landlord prior to any examination of Landlord’s books and records.  In the
event Tenant disputes any one or more of such charges, Tenant will attempt to
resolve such dispute with Landlord, provided that if such dispute is not
satisfactorily settled between Landlord and Tenant within thirty (30) days, then
upon request of either party, the dispute will be referred to an independent
certified public accountant to be mutually agreed upon to arbitrate the dispute,
and if such an accountant cannot be agreed upon, the American Arbitration
Association may be asked by either party to select an arbitrator, whose decision
on the dispute will be final and binding upon both parties, who will jointly
share any cost of such arbitration. Pending resolution of the dispute, the
Tenant will pay to Landlord the sum so billed by Landlord, subject to its
ultimate resolution as set forth above or Landlord will either return the
difference or credit the difference against next succeeding payment(s) of
Additional Rent.  The arbitration mechanism set forth above shall be the sole
process available to resolve such disputes.

 

h.             Right of Review — Once Landlord will have finally determined the
Operating, Insurance or Real Estate Tax Costs at the expiration of a Lease Year,
then as to the item so established, Tenant will only be entitled to dispute such
charge for a period of six (6) months after such charge is billed to Tenant, and
Tenant specifically waives any right to dispute any such charge any time after
the expiration of said six (6) month period.

 

i.              Occupancy Adjustment — If the Building is less than ninety-five
percent (95%) occupied during the Calendar Year or during any Lease Year or
Partial Lease Year subsequent to the Calendar Year, then the Operating Costs
will be adjusted during the Calendar Year and the Operating Costs will be
adjusted during any such Lease Year or Partial Lease Year so as to reflect
ninety-five percent (95%) occupancy. The aforesaid adjustment will only be made
with respect to those items that are in fact affected by variations in occupancy
levels.

 

j.              The parties agree that Tenant’s Percentage, as defined in the
Basic Lease Provisions, reflects and will be continually adjusted to reflect the
ratio of the gross square feet of the area rented to Tenant (including an
allocable share of all Common Facilities) [the numerator] as compared with the
total number of gross square feet of the entire Building (or additional
buildings that may be constructed within the Real Property) [the denominator]
measured outside wall to outside wall, but excluding therefrom any storage
areas.  Landlord shall have the right to make changes or revisions in the Common
Facilities of the Building so as to provide additional leasing area. Landlord
shall also have the right to construct additional buildings in the Real Property
for such purposes as Landlord may deem appropriate, and subdivide the lands for
that purpose if necessary, and upon so doing, the Real Property shall become the
subdivided lot on which the Building in which the Premises is located.
Notwithstanding the foregoing, Tenant’s Percentage shall not increase during the
Term, unless the rentable area of the Premises shall increase. However, if any
service provided for in subparagraph a. or any utility provided for in
subparagraph b. is separately billed or separately metered within the Building,
then the square footage so billed or metered shall be subtracted from the
denominator and the Tenant’s proportionate share for such service and/or utility
shall be separately computed, and the Base Period Costs for such item shall not
include any charges attributable to said square footage.  Tenant understands
that as a result of changes in the layout of the Common Facilities from time to
time occurring due to, by way of example and not by way of limitation, the
rearrangement of corridors, the aggregate of all Building tenant proportionate
shares may be equal to, less than or greater than one hundred percent (100%).

 

- END -

 

2

--------------------------------------------------------------------------------


 

EXHIBIT H

 

ELECTRICITY RIDER

 

Landlord shall cause electricity to be supplied to the Premises (“Building
Standard Office Electrical Service”).  Tenant shall obtain and pay for Tenant’s
separate supply of electric current by direct application to, and arrangement
with, the utility companies servicing the Building.  Landlord or the applicable
utility company shall provide such meters used to measure such electricity
service at Landlord’s expense.  Tenant shall pay all charges with respect to
consumption of electricity applicable to the Premises directly to the utility
company servicing the Building.  Any and all rebates, grants and subsidies for
utilities issued by the utility companies servicing the Building or other public
or quasi-public institutions shall remain the property of Landlord. Tenant shall
promptly pay Landlord any rebates, grants and subsidies Tenant receives in
connection with utility services received by Tenant in the Building, unless
Tenant has incurred the expense necessary that gave rise to such rebates, grants
and subsidies. If, pursuant to a legal requirement or the policies or operating
practices of the utility company servicing the Building, Tenant is no longer
permitted to obtain electrical energy directly from the utility company,
Landlord will furnish electrical energy to the Premises either, at Landlord’s
option, on a “check-metering” basis or a rent inclusion basis.  Landlord shall
give Tenant notice at least thirty (30) days prior to the date on which Landlord
shall commence furnishing electrical energy to the Premises (unless such notice
is not feasible under the circumstances, in which event Landlord will give
Tenant such notice as is reasonably possible), which notice will set forth the
terms on which Landlord will so furnish electrical energy to the Premises.  If
any utilities are not (or cannot be) separately metered or assessed or are only
partially separately metered or assessed and are used in common with other
Tenants of the Building, Tenant will pay to Landlord an equitable apportionment
of such charges for utilities used in common with other Tenants of the Building,
based on the square footage of floor space leased to each Tenant using such
common facilities, the average electrical consumption of each Tenant and other
pertinent considerations, in addition to Tenant’s payment of the separately
metered charges. Tenant shall defend, indemnify and hold Landlord harmless from
and reimburse Landlord for all liability, damages, costs, fees, expenses,
penalties and charges (including, but not limited to, attorneys’ fees and
disbursements) incurred in connection with (i) Tenant’s failure to pay for any
electricity provided to Tenant hereunder or (ii) misuse or neglect by Tenant of
the meters(s) and equipment supplying the electricity.

 

d.             Tenant’s use of electric current in the Premises shall not exceed
the capacity of any electrical conductors and equipment in or otherwise serving
the Premises.

 

e.             Tenant shall not, without the prior consent of Landlord make or
perform or permit any alteration to wiring installations or other electrical
facilities for the supply of electric current located in or serving the
Premises.  If Landlord grants such consent, all additional conduit, feeders and
wiring and other equipment required therefor shall be provided and/or installed
by Landlord and the reasonable cost thereof shall be paid by Tenant as
Additional Rent within fifteen (15) days after demand therefor.

 

c.             Landlord shall not be liable in any way to Tenant for any loss,
damage or expense which Tenant may sustain or incur as a result of any failure,
defect or change in the quantity or character of electrical energy available for
redistribution to the Premises pursuant to this Exhibit nor for any interruption
in the supply, and Tenant agrees that such supply may be interrupted for
inspection, repairs and replacement and in emergencies with at least forty-eight
(48) hours advance notice (except for emergencies). Notwithstanding the
foregoing and in any event, the full measure of Landlord’s liability for any
interruption in the supply due to Landlord’s acts or omissions shall be an
abatement of Fixed Basic Rent and Additional Rent, unless Landlord fails to take
such measures as may be reasonable under the circumstances to restore such
service without undue delay.  In no event shall Landlord be liable for any
business interruption suffered by Tenant.

 

d.             Landlord, at Tenant’s expense, shall furnish and install all
replacement lighting tubes, lamps, ballasts and bulbs required in the Premises. 
Tenant, however, shall have the right to furnish and/or install any or all of
the items mentioned in this sub-paragraph (d).

 

e.             Tenant shall pay, as Additional Rent, Tenant’s Percentage of the
cost to the Building (including applicable sales or use taxes) for utility and
energy costs, including any fuel surcharges or adjustments with respect thereto,
incurred for water, sewer, gas and other utilities and heating, ventilating and
air conditioning for the Building, to include all leased and leasable areas (not
separately billed or metered within the Building) and Common Facilities electric
and lighting, for the Building and Real Property, for any Lease Year or Partial
Lease Year, during the Term (collectively, “Additional Utility Rent”).  Tenant
shall pay to Landlord, on account of the Additional Utility Rent payable
pursuant to this subparagraph e., the annual sum of $1.20 per square foot of
gross rentable area of the Premises (“Estimated Additional Utility Rent”),
subject to the adjustments on the first day of each and every calendar month of
the term (except that if the first day of the term is other than the first day
of a calendar month, the first monthly installment, prorated to the end of said
calendar month, shall be payable on the first day of the first full calendar
month).  From time to time during the term, the Estimated Additional Utility
Rent may be adjusted by Landlord on the basis of either Landlord’s reasonable
estimate of the Building’s and Real Property electric consumption and demand or
the Building’s and Real Property actual consumption of and demand for
electricity, and, in either event, the Electric Rate or Cost per Kilowatt and
Cost per Kilowatt Hour then in effect.  Subsequent to the end of each calendar
year during the Term, or more frequently if Landlord shall elect, Landlord shall
submit to Tenant a statement of the Additional Utility Rent for such year or
shorter period together with the components thereof, as set forth in this
subparagraph e. (“Additional Utility Statement”).  To the extent that the
Estimated Additional Utility Rent paid by Tenant for the period covered by the
Additional Utility Statement shall be less than the Additional Utility Rent as
set forth on such Additional Utility Statement, Tenant shall pay Landlord the
difference within 30 days after receipt of the Additional Utility Statement.  If
the Estimated Additional Utility Rent paid by Tenant for the period covered by
the Additional Utility Statement shall be greater than the Additional Utility
Rent as set forth on the Additional Utility Statement, such difference shall be
credited against the next required payment(s) of Estimated Additional Utility
Rent.  If no Estimated Additional Utility Rent payment(s) shall thereafter be
due, Landlord shall pay such difference to Tenant. The utility and energy costs
that vary with occupancy and that are attributable to any part of the Term in
which less than ninety-five percent (95%) of the Building is occupied by tenants
will be adjusted by Landlord to the amount that Landlord reasonably believes
they would have been if ninety-five percent (95%) of the Building had been
occupied.

 

1

--------------------------------------------------------------------------------
